Exhibit 10.3

EXECUTION COPY

 

--------------------------------------------------------------------------------

XL CAPITAL ASSURANCE INC.,

as Insurer

 

AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2005-A-X,

as Issuer

 

AMERICREDIT FINANCIAL SERVICES, INC.

Individually, as Custodian and as Servicer

 

AFS SENSUB CORP.,

as Seller

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Trustee, as Trust Collateral Agent, as Collateral Agent and as Backup
Servicer,

 

INSURANCE AGREEMENT

 

$900,000,000

AmeriCredit Automobile Receivables Trust 2005-A-X

Automobile Receivables Backed Notes

$164,000,000 Class A-1 Notes

$258,000,000 Class A-2 Notes

$277,000,000 Class A-3 Notes

$201,000,000 Class A-4 Notes

 

Dated as of January 27, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

 

ARTICLE II

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 2.01.

  

Representation and Warranties of AmeriCredit, the Servicer, the Seller and the
Custodian.

   6

Section 2.02.

  

Affirmative Covenants of the Servicer, AmeriCredit, the Seller and the
Custodian.

   10

Section 2.03.

  

Negative Covenants of AmeriCredit, the Servicer, the Seller and the Custodian.

   18

Section 2.04.

  

Representations and Warranties of the Issuer.

   20

Section 2.05.

  

Affirmative Covenants of the Issuer.

   23

Section 2.06.

  

Negative Covenants of the Issuer.

   26

Section 2.07.

  

Representations, Warranties and Covenants of the Trustee, the Trust Collateral
Agent, the Collateral Agent and the Backup Servicer.

   27      ARTICLE III           THE POLICIES; REIMBURSEMENT     

Section 3.01.

  

Issuance of the Note Policy.

   30

Section 3.02.

  

Payment of Fees and Premium.

   33

Section 3.03.

  

Reimbursement and Additional Payment Obligation.

   33

Section 3.04.

  

Indemnification; Limitation of Liability

   36

Section 3.05.

  

Payment Procedure

   38      ARTICLE IV           FURTHER AGREEMENTS     

Section 4.01.

  

Effective Date; Term of the Insurance Agreement

   39

Section 4.02.

  

Further Assurances and Corrective Instruments.

   39

Section 4.03.

  

Obligations Absolute.

   39

Section 4.04.

  

Assignments; Reinsurance; Third-party Rights

   41

Section 4.05.

  

Liability of the Insurer

   42

Section 4.06.

  

Parties Will Not Institute Insolvency Proceedings

   42

Section 4.07.

  

Trustee, Custodian, Trust Collateral Agent, Collateral Agent, Backup Servicer,
Seller, Issuer and Servicer To Join in Enforcement Action.

   42



--------------------------------------------------------------------------------

Section 4.08.

  

Subrogation

   43

Section 4.09.

  

Insurer’s Rights Regarding Actions, Proceedings or Investigations

   43      ARTICLE V           DEFAULTS; REMEDIES     

Section 5.01.

  

Defaults

   44

Section 5.02.

  

Remedies; No Remedy Exclusive

   47

Section 5.03.

  

Waivers

   47      ARTICLE VI           MISCELLANEOUS     

Section 6.01.

  

Amendments, Etc.

   48

Section 6.02.

  

Notices

   48

Section 6.03.

  

Severability.

   49

Section 6.04.

  

Governing Law.

   50

Section 6.05.

  

Consent to Jurisdiction

   50

Section 6.06.

  

Consent of the Insurer

   50

Section 6.08.

  

Headings

   51

Section 6.09.

  

Trial by Jury Waived

   51

Section 6.10.

  

Limited Liability

   51

Section 6.11.

  

Entire Agreement

   51

Section 6.12.

  

No Partnership

   51

 

ii



--------------------------------------------------------------------------------

INSURANCE AGREEMENT

 

INSURANCE AGREEMENT (this “Insurance Agreement”), dated as of January 27, 2005
by and among AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2005-A-X, as Issuer (the
“Issuer”), AFS SENSUB CORP., as Seller (the “Seller”), AMERICREDIT FINANCIAL
SERVICES, INC., individually (“AmeriCredit”) and in its capacity as Servicer
under the Sale and Servicing Agreement described below (together with its
permitted successors and assigns, the “Servicer”) and as Custodian (the
“Custodian”), XL CAPITAL ASSURANCE INC. (the “Insurer”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Trustee (the “Trustee”), as Trust Collateral Agent (the
“Trust Collateral Agent” ), as Collateral Agent (the “Collateral Agent”) and as
Backup Servicer (the “Backup Servicer”).

 

WHEREAS, the Indenture dated as of January 27, 2005 relating to AmeriCredit
Automobile Receivables Trust 2005-A-X Automobile Receivables Asset Backed Notes,
$164,000,000 Class A-1 Notes, $258,000,000 Class A-2 Notes, $277,000,000 Class
A-3 Notes and $201,000,000 Class A-4 Notes, (the “Obligations”), between the
Issuer, the Trustee and the Trust Collateral Agent (the “Indenture”) provides
for, among other things, the issuance of asset backed notes representing debt
obligations secured by the collateral pledged thereunder and the Insurer has
agreed to issue a financial guarantee insurance policy (the “Note Policy”) that
guarantees certain payments on such notes; and

 

WHEREAS, the Insurer shall be paid an insurance premium pursuant to the Sale and
Servicing Agreement and the details of such premium are set forth herein; and

 

WHEREAS, AmeriCredit, the Servicer, the Custodian, the Seller and the Issuer
have undertaken certain obligations in consideration of the Insurer’s issuance
of the Note Policy;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

The terms defined in this Article I shall have the meanings provided herein for
all purposes of this Insurance Agreement, unless the context clearly requires
otherwise, in both singular and plural form, as appropriate. Unless the context
clearly requires otherwise, all capitalized terms used herein and not otherwise
defined in this Article I shall have the meanings assigned to them in the Sale
and Servicing Agreement or the Indenture, as applicable. All words used herein
shall be construed to be of such gender or number as the circumstances require.
This “Insurance Agreement” shall mean this Insurance Agreement as a whole and as
the same may, from time to time hereafter, be amended, supplemented or modified.
The words “herein,” “hereby,” “hereof,” “hereto,” “hereinabove” and
“hereinbelow,” and words of similar import, refer to this Insurance Agreement as
a whole and not to any particular paragraph, clause or other subdivision hereof,
unless otherwise specifically noted.



--------------------------------------------------------------------------------

“Business Day” means any day other than (a) a Saturday or a Sunday (b) a day on
which the Insurer is closed or (c) a day on which banking institutions in New
York City, Fort Worth, Texas, Minneapolis, Minnesota or in the city in which the
corporate trust office of the Trustee under the Indenture is located are
authorized or obligated by law or executive order to close.

 

“Code” means the Internal Revenue Code of 1986, including, unless the context
otherwise requires, the rules and regulations thereunder, as amended from time
to time.

 

“Collateral Agent” means Wells Fargo Bank, National Association, a national
banking association, as collateral agent under the Spread Account Agreement, and
any successor to the collateral agent under the Spread Account Agreement.

 

“Commission” means the Securities and Exchange Commission.

 

“Corporate Liquidity Pool” means the sum of (i) cash and cash equivalents held
by AmeriCredit Corp. plus (ii) 75% of the aggregate outstanding balance of all
receivables owned by AmeriCredit Corp. or AmeriCredit that are not subject to
any lien or security interest; provided, that “Corporate Liquidity Pool” shall
not include any restricted cash balances.

 

“Date of Issuance” means the date on which the Note Policy is issued as
specified therein.

 

“Default” means any event which results, or which with the giving of notice or
the lapse of time or both would result, in an Insurance Agreement Event of
Default.

 

“EBITDA” means, with respect to AmeriCredit Corp., GAAP earnings before
interest, taxes, depreciation, and amortization.

 

“Financial Statements” means, with respect to AmeriCredit Corp., the
consolidated balance sheets and the statements of income, retained earnings and
cash flows and the notes thereto which have been provided to the Insurer.

 

“Indemnification Agreement” means the Indemnification Agreement dated as of
January 26, 2005 among the Insurer, AmeriCredit and Wachovia Capital Markets,
LLC, as Representative of the Underwriters.

 

“Indenture” means the Indenture dated January 27, 2005 between the Issuer, the
Trust Collateral Agent and the Trustee as the same may be amended or
supplemented from time to time in accordance with the terms thereof.

 

“Insolvency Law” means any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors.

 

“Insurance Agreement Event of Default” means any event of default specified in
Section 5.01 hereof.

 

“Insurer Default” has the meaning set forth in the Sale and Servicing Agreement.

 

2



--------------------------------------------------------------------------------

“Interest Expense” means with respect to AmeriCredit Corp. and for any period,
AmeriCredit Corp.’s interest expense during such period for money borrowed
(exclusive of any such interest expense on any “off-balance sheet”
securitizations or warehouse facilities), calculated in accordance with GAAP.

 

“Investment Company Act” means the Investment Company Act of 1940, including,
unless the context otherwise requires, the rules and regulations thereunder, as
amended.

 

“Issuer Secured Parties” has the meaning set forth in the Indenture.

 

“Late Payment Rate” means the lesser of (a) the greater of (i) the Prime Rate
plus 2% from time to time (any change in such rate of interest to be effective
on the date such change is published) and (ii) the then applicable highest rate
of interest on the Notes and (b) the maximum rate permissible under applicable
usury or similar laws limiting interest rates. The Late Payment Rate shall be
computed on the basis of a 360 day year for the actual number of days elapsed
for such period. The Late Payment Rate shall be calculated by the Insurer and
evidenced by a certificate of the Insurer delivered to the Trustee.

 

“Liabilities” shall have the meaning ascribed to such term in Section 3.04(a)
hereof.

 

“Lien” means, as applied to the property or assets (or the income or profits
therefrom) of any Person, in each case whether the same is consensual or
nonconsensual or arises by contract, operation of law, legal process or
otherwise: (a) any mortgage, lien, pledge, hypothecation, assignment, deposit
arrangement, preference priority or other security agreement of preferential
arrangement, attachment, charge, lease, conditional sale or other title
retention agreement, or other security interest or encumbrance of any kind; or
(b) any arrangement, express or implied, under which such property or assets are
transferred, sequestered or otherwise identified for the purpose of subjecting
or making available the same for the payment of debt or performance of any other
obligation in priority to the payment of the general, unsecured creditors of
such Person.

 

“Losses” means (a) any actual out-of-pocket loss paid by the Insurer or its
respective parents, subsidiaries and affiliates or any shareholder, director,
officer, employee, agent or any “controlling person” (as such term is used in
the Securities Act) of any of the foregoing and (b) any actual out-of-pocket
costs and expenses paid by such party, including reasonable fees and expenses of
its counsel, to the extent not paid, satisfied or reimbursed from funds provided
by any other Person (provided that the foregoing shall not create or imply any
obligation to pursue recourse against any such other Person).

 

“Material Adverse Change” means, in respect of any Person, a material adverse
change in (a) the business, financial condition, results of operations or
properties of such Person or (b) the ability of such Person to perform its
obligations under any of the Transaction Documents.

 

“Moody’s” means Moody’s Investors Service, a Delaware corporation, and any
successor thereto, and, if such corporation shall for any reason no longer
perform the functions of a securities rating agency, “Moody’s” shall be deemed
to refer to any other nationally recognized rating agency designated by the
Insurer.

 

3



--------------------------------------------------------------------------------

“Obligor” means the original obligor under each Receivable, including any
guarantor of such obligor and their respective successors.

 

“Offering Document” means the Prospectus dated January 7, 2005 and the
Prospectus Supplement thereto dated January 26, 2005 of the Issuer in respect of
the Obligations (and any amendment or supplement thereto) and any other offering
document in respect of the Obligations prepared by AmeriCredit, the Servicer,
the Seller or the Issuer that makes reference to the Note Policy.

 

“Opinion Facts and Assumptions” means the facts and assumptions contained in the
insolvency opinion dated February 3, 2005 by Dewey Ballantine LLP and the
officer’s certificates attached as exhibits thereto insofar as they relate to
the Seller, the Issuer and AmeriCredit.

 

“Owner Trustee” means Wilmington Trust Company, a Delaware banking corporation,
as Owner Trustee under the Trust Agreement, and any successor Owner Trustee
under the Trust Agreement.

 

“Person” means an individual, joint stock company, trust, unincorporated
association, joint venture, corporation, business or owner trust, limited
liability company, partnership or other organization or entity (whether
governmental or private).

 

“Premium” means the premium payable in accordance with Section 3.02 hereof.

 

“Premium Letter” means the Premium Letter Agreement among the Insurer,
AmeriCredit, the Issuer, the Trustee and the Trust Collateral Agent dated
January 27, 2005.

 

“Prime Rate” means the fluctuating rate of interest as published from time to
time in the New York, New York edition of The Wall Street Journal, under the
caption “Money Rates” as the “prime rate”. The Prime Rate shall change when and
as such published prime rate changes.

 

“Purchase Agreement” means the Purchase Agreement dated as of January 27, 2005,
between the Seller and AmeriCredit, as the same may be amended or supplemented
from time to time in accordance with the terms thereof.

 

“Sale and Servicing Agreement” means the Sale and Servicing Agreement dated as
of January 27, 2005 between the Issuer, the Seller, the Servicer, the Backup
Servicer and the Trust Collateral Agent as the same may be amended or
supplemented from time to time in accordance with the terms thereof.

 

“Securities Act” means the Securities Act of 1933, including, unless the context
otherwise requires, the rules and regulations thereunder, as amended from time
to time.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, including,
unless the context otherwise requires, the rules and regulations thereunder, as
amended from time to time.

 

4



--------------------------------------------------------------------------------

“Security Documents” means the Indenture, the Trust Agreement, the Sale and
Servicing Agreement, the Purchase Agreement and any ancillary documents executed
or filed to evidence or perfect the security interest of the Trust Collateral
Agent for the benefit of the Issuer Secured Parties.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.,
and any successor thereto, and, if such corporation shall for any reason no
longer perform the functions of a securities rating agency, “S&P” shall be
deemed to refer to any other nationally recognized rating agency designated by
the Insurer.

 

“Tangible Net Worth” means, with respect to any Person, the net worth of such
Person calculated in accordance with GAAP, after subtracting therefrom the
aggregate amount of such Person’s intangible assets, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, copyrights and
service marks.

 

“Term of the Insurance Agreement” shall be determined as provided in Section
4.01 hereof.

 

“Transaction” means the transactions contemplated by the Transaction Documents,
including the transactions described in the Transaction Documents.

 

“Transaction Documents” means this Insurance Agreement, the Indemnification
Agreement, the Indenture, the Trust Agreement, the Sale and Servicing Agreement,
the Purchase Agreement, the Underwriting Agreement, the Custodian Agreement, the
LockBox Agreement, the Premium Letter, the Spread Account Agreement and the
Obligations.

 

“Trust Agreement” means the Amended and Restated Trust Agreement dated as of
January 27, 2005 between the Seller and the Owner Trustee, as the same may be
amended or supplemented from time to time in accordance with the terms thereof.

 

“Trust Collateral Agent” means Wells Fargo Bank, National Association, a
national banking association, as trust collateral agent under the Indenture, and
any successor to the Trust Collateral Agent under the Indenture.

 

“Trustee” means Wells Fargo Bank, National Association, a national banking
association, as Trustee under the Indenture, and any successor Trustee under the
Indenture.

 

“Trust Indenture Act” means the Trust Indenture Act of 1939, including, unless
the context otherwise requires, the rules and regulations thereunder, as amended
from time to time.

 

“Underwriters” means Wachovia Capital Markets, LLC, JP Morgan Securities Inc.,
and Credit Suisse First Boston LLC, Deutsche Bank Securities Inc., and Lehman
Brothers Inc.

 

“Underwriting Agreement” means the Underwriting Agreement between the
Underwriters and the Seller with respect to the offer and sale of the
Obligations, as the same may be amended from time to time.

 

5



--------------------------------------------------------------------------------

ARTICLE II

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 2.01. Representation and Warranties of AmeriCredit, the Servicer, the
Seller and the Custodian. AmeriCredit, the Servicer, the Seller and the
Custodian represent, warrant and covenant as of the Date of Issuance, each as to
those matters relating to itself, as follows:

 

(a) Due Organization and Qualification. AmeriCredit, the Servicer, the Seller
and the Custodian is a corporation, duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization. Each of
AmeriCredit, the Servicer, the Seller and the Custodian is duly qualified to do
business, is in good standing and has obtained all licenses, permits, charters,
registrations and approvals (together, “approvals”) necessary for the conduct of
its business as currently conducted and as described in the Offering Document
and the performance of its obligations under the Transaction Documents in each
jurisdiction in which the failure to be so qualified or to obtain such approvals
would render any Transaction Document unenforceable in any respect or would have
a material adverse effect upon the Transaction, the Owners or the Insurer.

 

(b) Power and Authority. Each of the Servicer, the Seller and the Custodian has
all necessary power and authority to conduct its business as currently conducted
and, as described in the Offering Document, to execute, deliver and perform its
obligations under the Transaction Documents and to consummate the Transaction.

 

(c) Due Authorization. The execution, delivery and performance of the
Transaction Documents by AmeriCredit, the Servicer, the Seller and the Custodian
have been duly authorized by all necessary action and do not require any
additional approvals or consents of, or other action by or any notice to or
filing with, any Person, including, without limitation, any governmental entity
or the Servicer’s, AmeriCredit’s, the Seller’s or the Custodian’s stockholders,
which have not previously been obtained or given by the Servicer, AmeriCredit,
the Seller or the Custodian.

 

(d) Noncontravention. None of the execution and delivery of the Transaction
Documents by AmeriCredit, the Servicer, the Seller or the Custodian, the
consummation of the transactions contemplated thereby or by the Offering
Document or the satisfaction of the terms and conditions of the Transaction
Documents:

 

(i) conflicts with or results in any breach or violation of any provision of the
organizational documents of the Servicer, AmeriCredit, the Seller or the
Custodian or any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award currently in effect having applicability to the
Servicer, AmeriCredit, the Seller or the Custodian or any of their material
properties, including regulations issued by an administrative agency or other
governmental authority having supervisory powers over the Servicer, AmeriCredit,
the Seller or the Custodian;

 

6



--------------------------------------------------------------------------------

(ii) constitutes a default (or an event which, with the giving of notice or the
passage of time, or both, would constitute a default) by the Servicer,
AmeriCredit, the Seller or the Custodian under or a breach of any provision of
any loan agreement, mortgage, indenture or other agreement or instrument to
which the Servicer, AmeriCredit, the Seller or the Custodian is a party or by
which any of its or their respective properties, which are individually or in
the aggregate material to the Servicer, AmeriCredit, the Seller or the
Custodian, is or may be bound or affected; or

 

(iii) results in or requires the creation of any lien upon or in respect of any
assets of the Servicer, AmeriCredit, the Seller or the Custodian, except as
contemplated by the Transaction Documents.

 

(e) Legal Proceedings. There is no action, proceeding or investigation by or
before any court, governmental or administrative agency or arbitrator against or
affecting the Servicer, AmeriCredit, the Seller, the Custodian or any of its or
their subsidiaries, or any properties or rights of the Servicer, AmeriCredit,
the Seller, the Custodian or any of its or their subsidiaries, pending or, to
the Servicer’s, AmeriCredit’s, the Seller’s or the Custodian’s knowledge after
reasonable inquiry, threatened, which in any case could reasonably be expected
to result in a Material Adverse Change with respect to AmeriCredit, the
Servicer, the Seller or Custodian.

 

(f) No Defaults. Each of the Servicer, AmeriCredit, the Seller and the Custodian
is not in default under or with respect to any of its respective contractual
obligations in any respect which could have a material adverse effect on the
rights, interests or remedies of the Insurer hereunder or under the other
Transaction Documents or on its ability to perform its obligations hereunder or
under the other Transaction Documents to which it is a party. No Default has
occurred and is continuing.

 

(g) Valid and Binding Obligations. The Obligations, when executed, authenticated
and issued in accordance with the Indenture, and the Transaction Documents
(other than the Obligations), when executed and delivered by the Servicer, the
Seller AmeriCredit, and the Custodian, will constitute the legal, valid and
binding obligations of the Servicer, AmeriCredit, the Seller, the Custodian and
the Trust, as applicable, enforceable in accordance with their respective terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equitable principles and public policy considerations as
to rights of indemnification for violations of federal securities laws. None of
the Servicer, AmeriCredit, the Seller or the Custodian will at any time in the
future deny that the Transaction Documents constitute the legal, valid and
binding obligations of the Servicer, AmeriCredit, the Seller, the Custodian or
the Trust, as applicable.

 

7



--------------------------------------------------------------------------------

(h) No Consents. No consent, license, approval or authorization from, or
registration, filing or declaration with, any regulatory body, administrative
agency, or other governmental instrumentality, nor any consent, approval, waiver
or notification of any creditor, lessor or other nongovernmental person, is
required in connection with the execution, delivery and performance by each of
the Servicer, AmeriCredit, the Seller and the Custodian of any of the
Transaction Documents to which it is a party, except (in each case) such as have
been obtained and are in full force and effect or the failure of which to be
obtained could not reasonably be expected to result in a Material Adverse Change
with respect to the Servicer, AmeriCredit, the Seller, the Custodian, or the
Transaction.

 

(i) Financial Statements. The Financial Statements of AmeriCredit Corp., copies
of which have been furnished to the Insurer by AmeriCredit, (i) are, as of the
dates and for the periods referred to therein, complete and correct in all
material respects, (ii) present fairly the financial condition and results of
operations of AmeriCredit Corp., as of the dates and for the periods indicated
and (iii) have been prepared in accordance with generally accepted accounting
principles consistently applied, except as noted therein (subject as to interim
statements to normal year-end adjustments). Since the date of the most recent
Financial Statements, there has been no Material Adverse Change in respect of
AmeriCredit Corp., the Custodian, AmeriCredit, the Seller or the Servicer.
Except as disclosed in the Financial Statements, AmeriCredit Corp., the
Custodian, AmeriCredit, the Seller and the Servicer are not subject to any
contingent liabilities or commitments that, individually or in the aggregate,
have a material possibility of causing a Material Adverse Change in respect of
AmeriCredit Corp., the Custodian, AmeriCredit, the Seller and the Servicer.

 

(j) Compliance With Law, Etc. No practice, procedure or policy employed, or
proposed to be employed, by the Servicer, AmeriCredit, the Seller or the
Custodian in the conduct of its business violates any law, regulation, judgment,
agreement, order or decree applicable to any of them that, if enforced, could
reasonably be expected to result in a Material Adverse Change with respect to
the Servicer, AmeriCredit, the Seller or the Custodian. The Servicer,
AmeriCredit, the Seller and the Custodian are not in breach of or in default
under any applicable law or administrative regulation of its respective
jurisdiction of organization, or any department, division, agency or
instrumentality thereof or of the United States or any applicable judgment or
decree or any loan agreement, note, resolution, certificate, agreement or other
instrument to which the Servicer, AmeriCredit, the Seller or the Custodian is a
party or is otherwise subject which, if enforced, would have a material adverse
effect on the ability of the Servicer, AmeriCredit, the Seller or the Custodian,
as the case may be, to perform its respective obligations under the Transaction
Documents.

 

(k) Taxes. The Servicer, AmeriCredit, the Seller and the Custodian and the
Servicer’s, AmeriCredit’s, the Seller’s and the Custodian’s parent company or
companies have filed prior to the date hereof all federal and state tax returns
that are required to be filed and paid all taxes, including any assessments
received by them that are not being contested in good faith, to the extent that
such taxes have become due.

 

8



--------------------------------------------------------------------------------

(l) Accuracy of Information. None of the Transaction Documents, the Offering
Document or any documents, agreements, instruments, schedules, certificates,
statements, cash flow schedules, number runs or other writings or data relating
to the Receivables, the operations of the Servicer, AmeriCredit, the Seller or
the Custodian (including servicing or origination of loans) or the financial
condition of the Servicer, AmeriCredit, the Seller or the Custodian
(collectively, the “Documents”), as amended, supplemented or superseded,
furnished to the Insurer by the Servicer, AmeriCredit, the Seller or the
Custodian contains any statement of a material fact by the Servicer,
AmeriCredit, the Seller or the Custodian which was untrue or misleading in any
material adverse respect when made. None of the Servicer, AmeriCredit, the
Seller or the Custodian has any knowledge of circumstances that could reasonably
be expected to cause a Material Adverse Change with respect to the Servicer,
AmeriCredit, the Seller or the Custodian. Since the furnishing of the Documents,
there has been no change or any development or event involving a prospective
change known to the Servicer, AmeriCredit, the Seller or the Custodian that
would render any of the Documents untrue or misleading in any material respect.

 

(m) Compliance With Securities Laws. The offer and sale of the Obligations
comply in all material respects with all requirements of law, including all
registration requirements of applicable securities laws. Without limitation of
the foregoing, the Offering Document does not contain any untrue statement of a
material fact and does not omit to state a material fact necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading; provided, however, that no representation is made with
respect to the information in the Offering Document set forth under the headings
“THE POLICY” and “THE INSURER” or the consolidated financial statements of the
Insurer incorporated by reference in the Offering Document. Each of the
Transaction Documents conforms in all material respects to the representative
descriptions thereof, if any, contained in the Offering Document. Neither the
offer nor the sale of the Obligations has been or will be in violation of the
Securities Act or any other federal or state securities laws. None of the Trust,
the Trust Agreement or the Indenture is required to be registered as an
“investment company” under the Investment Company Act.

 

(n) Transaction Documents. Each of the representations and warranties of the
Servicer, AmeriCredit, the Seller and the Custodian contained in the Transaction
Documents is true and correct in all material respects, and the Servicer,
AmeriCredit, the Seller and the Custodian hereby make each such representation
and warranty to, and for the benefit of, the Insurer as if the same were set
forth in full herein.

 

(o) Solvency; Fraudulent Conveyance. The Servicer, AmeriCredit, the Seller and
the Custodian are solvent and will not be rendered insolvent by the Transaction
and, after giving effect to the Transaction, none of the Servicer, AmeriCredit,
the Seller or the Custodian will be left with an unreasonably small amount of
capital with which to engage in its business, nor does the Servicer,
AmeriCredit, the Seller or the Custodian intend to incur, or believe that it has
incurred, debts beyond its ability to pay as they mature. None of the Servicer,
AmeriCredit, the Seller or the Custodian contemplates the

 

9



--------------------------------------------------------------------------------

commencement of insolvency, bankruptcy, liquidation or consolidation proceedings
or the appointment of a receiver, liquidator, conservator, trustee or similar
official in respect of the Servicer, AmeriCredit, the Seller or the Custodian or
any of their assets. The amount of consideration being received by the Issuer
upon the sale of the Obligations to the Underwriter constitutes reasonably
equivalent value and fair consideration for the interest in the Receivables
securing the Obligations. AmeriCredit is not transferring the Receivables to the
Seller, the Seller is not transferring the Receivables to the Issuer, the Issuer
is not pledging the Receivables to the Trustee and the Issuer is not selling the
Obligations to the Underwriter, as provided in the Transaction Documents, with
any intent to hinder, delay or defraud any of the Seller’s, AmeriCredit’s or the
Custodian’s creditors.

 

(p) Principal Place of Business.

 

(i) The principal place of business of AmeriCredit, the Servicer and the
Custodian is located in Fort Worth, Texas and AmeriCredit, the Servicer and the
Custodian are each a corporation organized under the laws of the State of
Delaware. “AmeriCredit Financial Services, Inc.” is the correct legal name of
AmeriCredit, the Servicer and the Custodian indicated on the public records of
AmeriCredit’s, the Servicer’s and the Custodian’s jurisdiction of organization
which shows AmeriCredit, the Servicer and the Custodian to be organized.

 

(ii) The principal place of business of the Seller is located in Las Vegas,
Nevada and the Seller is a corporation organized under the laws of the State of
Nevada. “AFS SenSub Corp.” is the correct legal name of the Seller indicated on
the public records of the Seller’s jurisdiction of organization which shows the
Seller to be organized.

 

(q) Opinion Facts and Assumptions. The Opinion Facts and Assumptions insofar as
they relate to the Seller and AmeriCredit are true and correct as of the Date of
Issuance.

 

Section 2.02. Affirmative Covenants of the Servicer, AmeriCredit, the Seller and
the Custodian. The Servicer, AmeriCredit, the Seller and the Custodian hereby
agree that during the Term of the Insurance Agreement, unless the Insurer shall
otherwise expressly consent in writing:

 

(a) Compliance With Agreements and Applicable Laws. The Servicer, AmeriCredit,
the Seller and the Custodian shall not be in default under the Transaction
Documents and shall comply with all material requirements of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
(including, without limitation, any fiscal and accounting rule or regulation and
any foreign or domestic law, rule or regulation) applicable to it. None of the
Servicer, AmeriCredit, the Seller or the Custodian shall agree to any amendment
to or modification of the terms of any Transaction Documents unless the Insurer
shall have given its prior written consent. In addition, each of the Servicer,
AmeriCredit, the Seller and the Custodian shall provide the

 

10



--------------------------------------------------------------------------------

Insurer with written notice promptly upon becoming aware of any breach by it of
any provision of any Transaction Document; and to the extent any action is to be
taken by the Servicer, AmeriCredit, the Seller or the Custodian under any
Transaction Document to which it is a party at the direction of the Insurer, the
Servicer, AmeriCredit, the Seller or the Custodian shall promptly take such
action in accordance with such direction.

 

(b) Corporate Existence. The Servicer, its successors and assigns, AmeriCredit,
its successors and assigns, the Seller, its successors and assigns and the
Custodian, its successors and assigns shall maintain their corporate or
statutory trust existence and shall at all times continue to be duly organized
under the laws of their respective jurisdictions of organization and duly
qualified and duly authorized (as described in section 2.01(a), (b) and (c)
hereof) and shall conduct its business in accordance with the terms of its
certificate or articles of incorporation, bylaws and organizational documents.

 

(c) Financial Statements; Accountants’ Reports; Other Information. The Servicer,
AmeriCredit, the Seller and the Custodian shall keep or cause to be kept in
reasonable detail books and records of account of their assets and business,
including, but not limited to, books and records relating to the Transaction.
The Servicer and the Seller shall furnish or cause to be furnished to the
Insurer:

 

(i) Annual Financial Statements. As soon as available, and in any event within
120 days after the close of each fiscal year of AmeriCredit Corp., the audited
consolidated balance sheets of AmeriCredit Corp., and its subsidiaries as of the
end of such fiscal year and the related audited consolidated statements of
income, changes in shareholders’ equity and cash flows for such fiscal year, all
in reasonable detail and stating in comparative form the respective figures for
the corresponding date and period in the preceding fiscal year, prepared in
accordance with generally accepted accounting principles, consistently applied,
and accompanied by the audit opinion of AmeriCredit Corp.’s independent
accountants (which shall be nationally recognized independent public accounting
firms) and by the certificate specified in Section 2.02(e) hereof.

 

(ii) Quarterly Financial Statements. As soon as available, and in any event
within 60 days after each of the first three fiscal quarters of each fiscal year
of AmeriCredit Corp., the unaudited consolidated balance sheets of AmeriCredit
Corp. and its subsidiaries as of the end of such fiscal quarter and the related
unaudited consolidated statements of income, changes in shareholders’ equity and
cash flows for such fiscal quarter, all in reasonable detail and stating in
comparative form the respective figures for the corresponding date and period in
the preceding fiscal year, prepared in accordance with generally accepted
accounting principles consistently applied and accompanied by the certificate
specified in Section 2.02(e) hereof.

 

(iii) Initial and Continuing Reports. On or before the Closing Date, the
Servicer will provide the Insurer a copy of the magnetic tape to be delivered to
the

 

11



--------------------------------------------------------------------------------

Trustee, the Trust Collateral Agent and the Backup Servicer on the Closing Date,
setting forth, as to each Receivable, the information (as of the close of
business on the prior day) required under the definition of “Schedule of
Receivables” at Section 1.1 of the Sale and Servicing Agreement. Thereafter, the
Servicer shall deliver to the Insurer the reports required by Section 4.9 of the
Sale and Servicing Agreement pursuant to the terms of Section 4.9 of the Sale
and Servicing Agreement.

 

(iv) Computer Diskette. Upon request of the Insurer, the Servicer will deliver
to the Insurer on a quarterly basis a computer diskette containing a summary of
the information provided to the Insurer pursuant to clause (iii) of this Section
2.02(c) and also containing information similar to the information provided in
the Schedule of Receivables and the Supplements delivered to the Collateral
Agent pursuant to the Sale and Servicing Agreement and described in Schedule A
of the Sale and Servicing Agreement.

 

(v) Certain Information. Upon the reasonable request of the Insurer, the
Servicer and the Seller shall promptly provide copies of any requested proxy
statements, financial statements, reports and registration statements which the
Servicer or the Seller files with, or delivers to, the Commission or any
national securities exchange.

 

(vi) Other Information. Promptly upon receipt thereof, copies of all schedules,
financial statements or other similar reports delivered to or by the Servicer,
the Seller or the Custodian pursuant to the terms of the Transaction Documents
and, promptly upon request, such other data as the Insurer may reasonably
request.

 

All financial statements specified in clause (i) of this Section 2.02(c) shall
be furnished in consolidated form for AmeriCredit Corp. and all its subsidiaries
in the event AmeriCredit Corp. shall consolidate its financial statements with
its subsidiaries.

 

The Insurer agrees that it and its agents, accountants and attorneys shall keep
confidential all financial statements, reports and other information delivered
by the Servicer pursuant to this Section 2.02(c) to the extent provided in
Section 2.02(f) hereof.

 

(d) Monthly Compliance Certificate. The Servicer shall deliver to the Insurer,
on the 25th day of each month and if such day is not a Business Day then on the
next Business Day a certificate signed by an officer of AmeriCredit:

 

(i) stating the most recent EBITDA, Interest Expense, and Tangible Net Worth for
AmeriCredit Corp.,

 

(ii) stating the amount of committed and in good standing warehouse facilities
maintained by AmeriCredit,

 

12



--------------------------------------------------------------------------------

(iii) listing each of the Insurance Agreement Events of Default and indicating
whether or not each Insurance Agreement Event of Default has occurred, and

 

(iv) stating the three month rolling average recovery rate used in calculating
the Minimum Sales Price with respect to Sold Receivables for the prior month and
stating the Minimum Sales Price with respect all Sold Receivables sold during
the prior month; and

 

(v) identifying (A) the aggregate principal balance of all Receivables purchased
by the Servicer or by the Seller on the related Accounting Date, (B) the
aggregate principal balance of all Receivables which became Liquidated
Receivables during the related Collection Period or (C) the aggregate principal
balance of all Receivables which were paid in full during the related Collection
Period.

 

(e) Compliance Certificate. AmeriCredit, the Servicer and the Seller shall
deliver to the Insurer, concurrently with the delivery of the financial
statements required pursuant to Section 2.02(c)(i) and (ii) hereof, one or more
certificates signed by an officer of AmeriCredit, an officer of the Servicer and
an officer of the applicable Seller authorized to execute such certificates on
behalf of AmeriCredit, the Servicer and the Seller stating that:

 

(i) a review of the Servicer’s performance under the Transaction Documents
during such period has been made under such officer’s supervision;

 

(ii) to the best of such individual’s knowledge following reasonable inquiry, no
Default or Insurance Agreement Event of Default has occurred or, if a Default or
Insurance Agreement Event of Default has occurred, specifying the nature thereof
and, if the Servicer has a right to cure pursuant to Section 9.1 of the Sale and
Servicing Agreement, stating in reasonable detail (including, if applicable, any
supporting calculations) the steps, if any, being taken by the Servicer to cure
such Default or Insurance Agreement Event of Default or to otherwise comply with
the terms of the agreement to which such Default or Insurance Agreement Event of
Default relates;

 

(iii) the attached financial statements submitted in accordance with Section
2.02(c)(i) or (ii) hereof, as the case may be, are complete and correct in all
material respects and present fairly the financial condition and results of
operations of AmeriCredit, the Seller and the Servicer as of the dates and for
the periods indicated, in accordance with generally accepted accounting
principles consistently applied; and

 

(iv) the Servicer has in full force and effect a blanket fidelity bond (or
direct surety bond) and an errors and omissions insurance policy in accordance
with the terms and requirements of Section 4.15 of the Sale and Servicing
Agreement.

 

13



--------------------------------------------------------------------------------

(f) Access to Records; Discussions With Officers and Accountants. On an annual
basis, or upon the occurrence of a Material Adverse Change, a Default or an
Insurance Agreement Event of Default AmeriCredit, the Servicer and the Seller
shall, upon the request of the Insurer, permit the Insurer or its authorized
agents and the Backup Servicer:

 

(i) to inspect the books and records of AmeriCredit, the Servicer and the Seller
as they may relate to the Obligations or the Collateral, the obligations of
AmeriCredit, the Servicer, or the obligations of the Seller under the
Transaction Documents, and the Transaction;

 

(ii) to discuss the affairs, finances and accounts of AmeriCredit, the Servicer
or the Seller with the chief operating officer and the chief financial officer
of the Servicer, the Seller or of the Custodian, as the case may be; and

 

(iii) to discuss the affairs, finances and accounts of AmeriCredit, the Servicer
or the Seller with AmeriCredit’s, the Servicer’s or the Seller’s independent
accountants, provided that an officer of AmeriCredit, the Servicer or the Seller
shall have the right to be present during such discussions.

 

Such inspections and discussions shall be conducted during normal business hours
and shall not unreasonably disrupt the business of AmeriCredit, the Servicer or
the Seller. The books and records of AmeriCredit shall be maintained at the
address of AmeriCredit designated herein for receipt of notices, unless
AmeriCredit shall otherwise advise the parties hereto in writing. The books and
records of the Seller shall be maintained at the address of the Seller
designated herein for receipt of notices, unless the Seller shall otherwise
advise the parties hereto in writing. The books and records of the Servicer
shall be maintained at the address of the Servicer designated herein for receipt
of notices, unless the Servicer shall otherwise advise the parties hereto in
writing. The books and records of the Custodian shall be maintained at the
address of the Custodian designated herein for receipt of notices, unless the
Custodian shall otherwise advise the parties hereto in writing.

 

The Insurer agrees that it and its shareholders, directors, agents, accountants
and attorneys shall keep confidential any matter of which it becomes aware
through such inspections or discussions (unless readily available from public
sources), except as may be otherwise required by regulation, law or court order
or requested by appropriate governmental authorities or as necessary to preserve
its rights or security under or to enforce the Transaction Documents, provided
that the foregoing shall not limit the right of the Insurer to make such
information available to its regulators, securities rating agencies, reinsurers,
credit and liquidity providers, counsel and accountants.

 

14



--------------------------------------------------------------------------------

(g) Notice of Material Events. AmeriCredit, the Servicer, the Seller and the
Custodian shall be obligated (which obligation shall be satisfied as to each if
performed by AmeriCredit, the Servicer, the Seller or the Custodian) promptly to
inform the Insurer in writing of the occurrence of any of the following to the
extent any of the following relate to it:

 

(i) the submission of any claim or the initiation or threat of any legal
process, litigation or administrative or judicial investigation or rule making
or disciplinary proceeding in any federal, state or local court or before any
arbitration board, or any such proceeding threatened by any governmental body or
agency, that has a reasonable likelihood of being adversely determined and (A)
if so determined, could have a material adverse effect on the Servicer, the
Seller, the Custodian, the Note Owners or the Insurer, (B) would be required to
be disclosed to the Commission or to the AmeriCredit’s, Servicer’s, the Seller’s
or the Custodian’s shareholders or (C) would result in a Material Adverse Change
with respect to AmeriCredit, the Servicer, the Seller or the Custodian;

 

(ii) any change in the location of the Servicer’s, the Seller’s or the
Custodian’s principal office or any change in the location of Servicer’s, the
Seller’s or the Custodian’s books and records;

 

(iii) the occurrence of any Default or Insurance Agreement Event of Default or
of any Material Adverse Change;

 

(iv) the commencement of any proceedings by or against AmeriCredit, the
Servicer, the Seller or the Custodian under any applicable bankruptcy,
reorganization, liquidation, rehabilitation, insolvency or other similar law now
or hereafter in effect or of any proceeding in which a receiver, liquidator,
conservator, trustee or similar official shall have been, or may be, appointed
or requested for AmeriCredit, the Servicer, the Seller or the Custodian or any
of its or their assets; or

 

(v) the receipt of notice (A) of any claim or order by any taxing authority that
taxes are owed by AmeriCredit or any of its subsidiaries, the Servicer, the
Seller or the Custodian, as applicable, or (B) that any withholding taxes are to
be imposed on any Collateral or the Obligations (as payment to be received
thereunder, as applicable).

 

(vi) the receipt of notice that (A) AmeriCredit, the Servicer, the Seller or the
Custodian is being placed under regulatory supervision, (B) any license, permit,
charter, registration or approval necessary for the conduct of AmeriCredit’s,
Servicer’s, the Seller’s or the Custodian’s business is to be or may be
suspended or revoked, or (C) AmeriCredit, the Servicer, the Seller or the
Custodian is to cease and desist any practice, procedure or policy employed by
AmeriCredit, the Servicer, the Seller or the Custodian in the conduct of its
business, which, in any such case, may result in a Material Adverse Change with
respect to AmeriCredit, Servicer, the Seller or the Custodian or would have a
material adverse effect on the Owners or the Insurer.

 

15



--------------------------------------------------------------------------------

(h) Financing Statements and Further Assurances. The Servicer shall, at its own
expense, promptly take, or cause to be taken, such actions as may be necessary
to (or as may be requested by the Insurer and, in the reasonable judgment of the
Insurer, are necessary or desirable) to (i) create and maintain the Indenture as
a valid and perfected Lien covering the Collateral and (ii) fully preserve and
protect the perfected first priority security interest of the Trust Collateral
Agent for the benefit of the Issuer Secured Parties in, and all rights of the
Trust Collateral Agent for the benefit of the Issuer Secured Parties with
respect to, the Collateral, including, without limitation, the execution and
filing of all necessary financing statements or other instruments, and any
amendments or continuation statements relating thereto, necessary to be kept and
filed in such manner and in such places as may be required by law to preserve,
protect and perfect fully the Lien of the Trust Collateral Agent for the benefit
of the Issuer Secured Parties with respect to the Collateral. In addition, each
of the Servicer, the Seller and the Custodian agrees to cooperate with S&P and
Moody’s in connection with any review of the Transaction that may be undertaken
by S&P or Moody’s after the date hereof and to provide all information
reasonably requested by S&P or Moody’s. In the event that a successor servicer
is appointed pursuant to the Sale and Servicing Agreement, the transition costs
and expenses incurred by such successor servicer shall be paid in accordance
with Section 5.7(a) of the Sale and Servicing Agreement.

 

(i) Maintenance of Licenses. AmeriCredit, the Servicer, the Seller and the
Custodian, respectively, or any successors thereof shall maintain or cause to be
maintained all licenses, permits, charters and registrations which are material
to the conduct of its business.

 

(j) Redemption of Obligations. AmeriCredit, the Servicer, the Seller and the
Custodian shall instruct the Trustee, upon redemption or payment in full of the
Obligations pursuant to the Indenture or otherwise, to furnish to the Insurer a
notice of such redemption and, upon a redemption or payment in full of the
Obligations, to surrender the Note Policy to the Insurer for cancellation.

 

(k) Disclosure Document. Each Offering Document delivered with respect to the
Obligations shall clearly disclose that the Note Policy is not covered by the
property/casualty insurance security fund specified in Article 76 of the New
York Insurance Law.

 

(l) Servicing of Receivables. The Servicer shall perform such actions with
respect to the Receivables as are required by or provided in the Sale and
Servicing Agreement. The Servicer will provide the Insurer with written notice
of any change or amendment to any Transaction Document as currently in effect.

 

(m) Maintenance of Security Interest. On or before each February 1, beginning in
2006 so long as any of the Obligations are outstanding, the Servicer shall

 

16



--------------------------------------------------------------------------------

furnish to the Insurer and the Trust Collateral Agent an officers’ certificate
either stating that such action has been taken with respect to the recording,
filing, rerecording and refiling of any financing statements and continuation
statements as is necessary to maintain the interest of the Trust Collateral
Agent created by the Indenture with respect to the Collateral and reciting the
details of such action or stating that no such action is necessary to maintain
such interests. Such officers’ certificate shall also describe the recording,
filing, rerecording and refiling of any financing statements and continuation
statements that will be required to maintain the interest of the Trust
Collateral Agent in the Collateral until the date such next officers’
certificate is due. The Servicer will use its best efforts to cause any
necessary recordings or filings to be made with respect to the Collateral.

 

(n) Closing Documents. The Servicer shall provide or cause to be provided to the
Insurer a loose transcript of the Transaction Documents and the Offering
Document and an executed original copy of each document executed in connection
with the Transaction within 60 days after the date of closing. Upon the request
of the Insurer, the Servicer shall provide or cause to be provided to the
Insurer a copy of each of the Transaction Documents on computer diskette, in a
format acceptable to the Insurer.

 

(o) Preference Payments. With respect to any Preference Amount (as defined in
the Note Policy), the Servicer shall provide to the Insurer upon the request of
the Insurer:

 

(i) a certified copy of the final nonappealable order of a court having
competent jurisdiction ordering the recovery by a trustee in bankruptcy as
voidable preference amounts included in previous distributions under Section 5.7
of the Sale and Servicing Agreement to any Owner pursuant to the United States
Bankruptcy Code, 11 U.S.C. §§ 101 et seq., as amended (the “Bankruptcy Code”);

 

(ii) an opinion of counsel satisfactory to the Insurer, and upon which the
Insurer shall be entitled to rely, stating that such order is final and is not
subject to appeal;

 

(iii) an assignment in such form as is reasonably required by the Insurer,
irrevocably assigning to the Insurer all rights and claims of the Servicer, the
Trustee and any Note Owner relating to or arising under the Receivable against
the debtor which made such preference payment or otherwise with respect to such
preference amount; and

 

(iv) appropriate instruments to effect (when executed by the affected party) the
appointment of the Insurer as agent for the Trustee and any Owner in any legal
proceeding relating to such preference payment being in a form satisfactory to
the Insurer.

 

(p) Third-Party Beneficiary. AmeriCredit, the Servicer, the Seller and the
Custodian each agree that the Insurer shall have all rights of a third-party
beneficiary in

 

17



--------------------------------------------------------------------------------

respect of the Transaction Documents and each of them hereby incorporates and
restates its representations, warranties and covenants as set forth therein for
the benefit of the Insurer.

 

(q) Incorporation of Covenants. AmeriCredit, the Servicer, the Seller and the
Custodian each agree to comply with their respective covenants set forth in the
Transaction Documents and hereby incorporate such covenants by reference as if
each were set forth herein.

 

(r) Replacement Servicer. If servicing is transferred from the Servicer to a
replacement Servicer pursuant to Article IX of the Sale and Servicing Agreement,
then in the event that the fees and expenses of a replacement servicer or any
transition costs relating to the transfer of servicing from the Servicer to the
replacement servicer exceed the amounts payable to such Servicer under the Sale
and Servicing Agreement, AmeriCredit shall promptly pay such fees, expenses or
transition costs.

 

(s) Credit Reporting. AmeriCredit and the Servicer agree to report each
Obligor’s credit files to all three nationally recognized credit reporting
agencies in a timely manner.

 

(t) Titled Third-Party Lenders. Upon the earlier of (i) one year after the
Closing Date and (ii) thirty days following the occurrence of any Servicer
Termination Event, the Servicer shall cause each Titled Third-Party Lender to
agree in writing (with a copy of such agreement to be delivered to the Insurer)
that if AmeriCredit is replaced as Servicer, such Titled Third-Party Lender will
promptly deliver a power of attorney in favor of the successor Servicer
authorizing such successor Servicer to amend the title documents of Financed
Vehicles titled in the name of such Titled Third-Party Lender.

 

Section 2.03. Negative Covenants of AmeriCredit, the Servicer, the Seller and
the Custodian. AmeriCredit, the Servicer, the Seller and the Custodian hereby
agree that during the Term of the Insurance Agreement, unless the Insurer shall
otherwise expressly consent in writing:

 

(a) Impairment of Rights. None of AmeriCredit, the Servicer, the Seller and the
Custodian shall (i) take any action, or fail to take any action, if such action
or failure to take action may result in a material adverse change as described
in clause (b) of the definition of Material Adverse Change with respect to
AmeriCredit, the Servicer, the Seller or the Custodian, or may interfere with
the enforcement of any rights of the Insurer under or with respect to the
Transaction Documents; (ii) waive or alter any rights with respect to the
Collateral (or any agreement or instrument relating thereto), other than as
contemplated by the Transaction Documents; (iii) take any action, or fail to
take any action, if such action or failure to take action may interfere with the
enforcement of any rights of the Trust Collateral Agent for the benefit of the
Issuer Secured Parties with respect to the Collateral; (iv) fail to pay any tax,
assessment, charge or fee with respect to the Collateral, or fail to defend any
action, if such failure to pay or defend may adversely affect the priority or
enforceability of the Trust Collateral Agent’s first priority perfected

 

18



--------------------------------------------------------------------------------

security interest in the Collateral or any of AmeriCredit’s, the Servicer’s, the
Seller’s or the Custodian’s, as applicable, right, title or interest in the
Collateral except as expressly set forth in the Transaction Documents; or (v)
permit the validity or effectiveness of the Obligations or the Transaction
Documents to be impaired, or permit the Lien of the Indenture to be amended,
hypothecated, subordinated, terminated or discharged. AmeriCredit, the Servicer,
the Seller or the Custodian shall give the Insurer written notice of any such
action or failure to act on the earlier of (A) the date upon which any publicly
available filing or release is made with respect to such action or failure to
act or (B) promptly prior to the date of consummation of such action or failure
to act. AmeriCredit, the Servicer, the Seller and the Custodian shall furnish to
the Insurer all information requested by it that is reasonably necessary to
determine compliance with this Section (a).

 

(b) Adverse Selection Procedure. AmeriCredit, the Servicer, the Seller and the
Custodian shall not use any adverse selection procedure in selecting Receivables
to be transferred to the Trust Collateral Agent from the outstanding Receivables
that qualify under the Indenture or the Sale and Servicing Agreement for
inclusion in the Collateral.

 

(c) Waiver, Amendments, Etc. None of AmeriCredit, the Servicer, the Seller or
the Custodian shall waive, modify or amend, or consent to any waiver,
modification or amendment of, any of the terms, provisions or conditions of any
of the Transaction Documents without the prior written consent of the Insurer.

 

(d) Bankruptcy Proceedings. AmeriCredit shall not institute against, or join any
other person in instituting against the Servicer or the Seller, as applicable,
or any affiliate thereof, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or other proceeding under any bankruptcy
or similar law, for one year and a day after the expiration of the Term of the
Insurance Agreement.

 

(e) Preservation of Collateral. Without the consent of the Insurer, none of
AmeriCredit, the Servicer, the Seller or the Custodian shall take any action, or
fail to take any action with respect to any item of Collateral, including (but
not limited to) any amendment of the terms and conditions of the Collateral or
any consent to any waiver of rights or to any other action under or in respect
of any Collateral unless such action conforms to any requirements with respect
thereto set forth in the Transaction Documents.

 

(f) Security Interests. None of AmeriCredit, the Servicer, the Seller or the
Custodian shall permit the Lien of the Trust Collateral Agent for the benefit of
the Issuer Secured Parties not to constitute a valid first priority perfected
security interest in the Collateral securing amounts due to the Trust Collateral
Agent for the benefit of the Issuer Secured Parties as set forth in the
Transaction Documents.

 

(g) Enforcement. None of AmeriCredit, the Servicer, the Seller or the Custodian
shall take any action, or fail to take any action, if such action or failure to
take such action may interfere with the enforcement of the rights of the Insurer
and the Trust Collateral Agent on behalf of the Issuer Secured Parties under the
agreements or instruments related to any of the Collateral.

 

19



--------------------------------------------------------------------------------

(h) Insolvency of the Seller. The Seller shall not consent to any involuntary
case or proceeding seeking liquidation, rehabilitation, reorganization,
conservation or other relief with respect to its debts under any Insolvency Law,
consent to any such relief or the taking possession by any such official in an
involuntary case or other proceeding commenced against the Seller or answer or
consent seeking liquidation, rehabilitation, reorganization, conservation or
other relief under any applicable Insolvency Law.

 

(i) Exempt from Investment Company Registration. None of AmeriCredit, the
Servicer, the Seller or the Custodian shall take any action, or permit the
taking of any action, that would require any of AmeriCredit, the Servicer, the
Seller, the Custodian or the Trust to register as an “investment company” under
the Investment Company Act.

 

(j) Offering Documents. None of AmeriCredit, the Servicer, the Seller or the
Custodian shall make any untrue statement of a material fact in the Offering
Document or in any amendment or supplement thereto, or omit to state any
material fact necessary in order to make the statements made, in the light of
the circumstances under which they are made, not misleading as of the Date of
Issuance or as of the date of such Offering Document or amendment or supplement
(as applicable).

 

(k) Insurer Information. None of AmeriCredit, the Servicer, the Seller or the
Custodian shall include in any Offering Document or other document prepared and
distributed in connection with the issuance of the Obligations (other than
Insurer Information in documents required to be filed with the Commission), or
any other correspondence or communications relating to the Transaction, any
information concerning the Insurer or the Note Policy that is not supplied or
consent to in writing by the Insurer expressly for inclusion therein.

 

(l) Receivables; Charge off Policy. Except as otherwise permitted in the
Indenture or Sale and Servicing Agreement, the Servicer and the Seller shall not
materially alter or amend any Receivable, their respective collection policies
or their respective charge-off policies in a manner that materially adversely
affects the Insurer unless the Insurer shall have previously given its consent,
which consent shall not be withheld unreasonably.

 

Section 2.04. Representations and Warranties of the Issuer. As of the Date of
Issuance, the Issuer represents, warrants and covenants as follows:

 

(a) Due Organization and Qualification. The Issuer is a statutory trust and is
duly organized and validly existing under the laws of its jurisdiction of
organization. The Issuer is duly qualified to do business and has obtained all
licenses, permits, charters, registrations and approvals (together, “approvals”)
necessary for the conduct of its business as currently conducted and as
described in the Offering Document and the performance of its obligations under
the Transaction Documents to which it is a party, in

 

20



--------------------------------------------------------------------------------

each jurisdiction in which the failure to be so qualified or to obtain such
approvals would render any Transaction Document to which it is a party
unenforceable in any respect or would have a material adverse effect upon the
Transaction, the Note Owners or the Insurer.

 

(b) Power and Authority. The Issuer has all necessary power and authority to
conduct its business as currently conducted and, as described in the Offering
Document, to execute, deliver and perform its obligations under the Transaction
Documents to which it is a party and to consummate the Transaction.

 

(c) Due Authorization. The execution, delivery and performance of the
Transaction Documents by the Issuer have been duly authorized by all necessary
action and do not require any additional approvals or consents, or other action
by or any notice to or filing with any Person, including, without limitation,
any governmental entity or the Issuer’s certificateholders, which have not
previously been obtained or given by the Issuer.

 

(d) Noncontravention. Neither the execution and delivery of the Transaction
Documents by the Issuer, the consummation of the Transaction contemplated
thereby or by the Offering Document nor the satisfaction of the terms and
conditions of the Transaction Documents:

 

(i) conflicts with or results in any breach or violation of any provision of the
Trust Agreement or any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award currently in effect having applicability to the
Issuer or any of its material properties, including regulations issued by an
administrative agency or other governmental authority having supervisory powers
over the Issuer;

 

(ii) constitutes a default (or an event which, with the giving of notice or the
passage of time, or both, would constitute a default) by the Issuer under or a
breach of any provision of any loan agreement, mortgage, indenture or other
agreement or instrument to which the Issuer is a party or by which any of its
properties, which are individually or in the aggregate material to the Issuer,
is or may be bound or affected; or

 

(iii) results in or requires the creation of any lien upon or in respect of any
assets of the Issuer except as contemplated by the Transaction Documents.

 

(e) Legal Proceedings. There is no action, proceeding or investigation by or
before any court, governmental or administrative agency or arbitrator against or
affecting the Issuer or any properties or rights of the Issuer pending or, to
the Issuer’s knowledge after reasonable inquiry, threatened, which, in any case,
could reasonably be expected to result in a Material Adverse Change with respect
to the Issuer.

 

21



--------------------------------------------------------------------------------

(f) Valid and Binding Obligations. The Obligations, when executed, authenticated
and issued in accordance with the Indenture and the Transaction Documents (other
than the Obligations), when executed and delivered by the Issuer, will
constitute the legal, valid and binding obligations of the Issuer enforceable in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and general equitable principles and
public policy considerations as to rights of indemnification for violations of
federal securities laws. The Issuer will not at any time in the future deny that
the Transaction Documents constitute the legal, valid and binding obligations of
the Issuer.

 

(g) Compliance With Law, Etc. No practice, procedure or policy employed, or
proposed to be employed, by the Issuer in the conduct of its business violates
any law, regulation, judgment, agreement, order or decree applicable to it that,
if enforced, could reasonably be expected to result in a Material Adverse Change
with respect to the Issuer. The Issuer is not in breach of or default under any
applicable law or administrative regulation of its jurisdiction of organization,
or any department, division, agency or instrumentality thereof or of the United
States or any applicable judgment or decree or any loan agreement, note,
resolution, certificate, agreement or other instrument to which the Issuer is a
party or is otherwise subject which, if enforced, would have a material adverse
effect on the ability of the Issuer, to perform its obligations under the
Transaction Documents.

 

(h) Compliance With Securities Laws. The offer and sale of the Obligations
comply in all material respects with all requirements of law, including all
registration requirements of applicable securities laws. Without limitation of
the foregoing, the Offering Document does not contain any untrue statement of a
material fact and does not omit to state a material fact necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading; provided, however, that no representation is made with
respect to the information in the Offering Document set forth under the heading
“THE POLICY” and “THE INSURER” or the consolidated financial statements of the
Insurer incorporated by reference in the Offering Document. Neither the offer
nor the sale of the Obligations has been or will be in violation of the
Securities Act or any other federal or state securities laws.

 

(i) Taxes. The Issuer has filed prior to the date hereof all federal and state
tax returns that are required to be filed and paid all taxes, including any
assessments received by them that are not being contested in good faith, to the
extent that such taxes have become due, except for any failures to file or pay
that, individually or in the aggregate, would not result in a Material Adverse
Change with respect to the Issuer.

 

(j) Transaction Documents. Each of the representations and warranties of the
Issuer contained in the Transaction Documents is true and correct in all
material respects, and the Issuer hereby makes each such representation and
warranty to, and for the benefit of, the Insurer as if the same were set forth
in full herein; provided that the remedy for any breach of this paragraph shall
be limited to the remedies specified in the related Transaction Document or in
this Insurance Agreement.

 

22



--------------------------------------------------------------------------------

(k) Solvency. The Issuer is solvent and will not be rendered insolvent by the
Transaction and, after giving effect to the Transaction, the Issuer will not be
left with an unreasonably small amount of capital with which to engage in its
respective business, nor does the Issuer intend to incur, or believe that it has
incurred, debts beyond its ability to pay as they mature. The Issuer does not
contemplate the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of the Issuer or any of its
assets.

 

(l) Principal Place of Business The principal place of business of the Issuer is
located in Wilmington, Delaware and the Issuer is a statutory trust organized
under the laws of the State of Delaware. “AmeriCredit Automobile Receivables
Trust 2005-A-X” is the correct legal name of the Issuer indicated on the public
records of the Issuer’s jurisdiction of organization which shows the Issuer to
be organized.

 

(m) Investment Company Act. The Issuer is not an “investment company,” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act.
The Issuer is not required to be registered as an “investment company” under the
Investment Company Act.

 

(n) No Consents. No authorization or approval or other action by, and no notice
to or filing with, any Person, including, without limitation, any governmental
entity or regulatory body, is required for the due execution, delivery and
performance by the Issuer of the Transaction Documents or any other material
document or instrument to be delivered thereunder, except (in each case) such as
have been obtained or the failure of which to be obtained would not be
reasonably likely to have a material adverse effect on the Transaction.

 

(o) No Event of Default. There is no event of default on the part of the Issuer
under any agreement involving financial obligations which would materially
adversely impact the financial condition or operations of the Issuer or its
obligations under any document associated with this Transaction.

 

(p) Opinion Facts and Assumptions. The opinion Facts and Assumptions insofar as
they relate to the Issuer are true and correct as of the Date of Issuance.

 

Section 2.05. Affirmative Covenants of the Issuer. The Issuer hereby agrees that
during the Term of the Insurance Agreement, unless the Insurer shall otherwise
expressly consent in writing:

 

(a) Compliance With Agreements and Applicable Laws. The Issuer shall not be in
default under the Transaction Documents and shall comply with all material

 

23



--------------------------------------------------------------------------------

requirements of any law, rule or regulation applicable to it. The Issuer shall
not agree to any material amendment to or modification of the terms of any
Transaction Documents unless the Insurer shall have given its prior written
consent.

 

(b) Maintain Existence. The Issuer and its successors and assigns shall maintain
its existence and shall at all times continue to be duly organized under the
laws of its jurisdiction and duly qualified and duly authorized and shall
conduct its business in accordance with the terms of its organizational
documents.

 

(c) Notice of Material Events. The Issuer shall be obligated promptly to inform
the Insurer in writing of the occurrence of any of the following to the extent
any of the following relate to it and to the extent that it receives actual
notice of the occurrence of any of the following events:

 

(i) the submission of any claim or the initiation or threat of any legal
process, litigation or administrative or judicial investigation, or rule making
or disciplinary proceeding by or against the Issuer that (A) could be required
to be disclosed to the Commission or to the Issuer’s owners or (B) could result
in a Material Adverse Change with respect to the Issuer or the promulgation of
any proceeding or any proposed or final rule which would result in a Material
Adverse Change with respect to the Issuer;

 

(ii) any change in the location of the Issuer’s principal office, jurisdiction
of organization, legal name as indicated on the public records of the Issuer’s
jurisdiction of organization which shows the Issuer’s to be organized, or any
change in the location of the Issuer’s books and records;

 

(iii) the occurrence of any Default or Insurance Agreement Event of Default or
of any Material Adverse Change;

 

(iv) the commencement of any proceedings by or against the Issuer under any
applicable bankruptcy, reorganization, liquidation, rehabilitation, insolvency
or other similar law now or hereafter in effect or of any proceeding in which a
receiver, liquidator, conservator, trustee or similar official shall have been,
or may be, appointed or requested for the Issuer or any of its assets; or

 

(v) the receipt of notice that (A) the Issuer is being placed under regulatory
supervision, (B) any license, permit, charter, registration or approval
necessary for the conduct of the Issuer’s business is to be, or may be suspended
or revoked, or (C) the Issuer is to cease and desist any practice, procedure or
policy employed by the Issuer in the conduct of its business, and such cessation
may result in a Material Adverse Change with respect to the Issuer.

 

(d) Financing Statements and Further Assurances. To the extent provided in the
Indenture, the Issuer will cause to be filed all necessary financing statements
or other instruments, and any amendments or continuation statements relating
thereto,

 

24



--------------------------------------------------------------------------------

necessary to be kept and filed in such manner and in such places as may be
required by law to preserve and protect fully the interest of the Trustee. The
Issuer shall, upon the request of the Insurer, from time to time, execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
within 30 days of such request, such amendments hereto and such further
instruments and take such further action as may be reasonably necessary to
effectuate the intention, performance and provisions of the Transaction
Documents to which it is a party. In addition, the Issuer agrees to cooperate
with S&P and Moody’s in connection with any review of the Transaction that may
be undertaken by S&P and Moody’s after the date hereof.

 

(e) Maintenance of Licenses. The Issuer, or any successors thereof, shall
maintain all licenses, permits, charters and registrations which are material to
the conduct of its business.

 

(f) Third-Party Beneficiary. The Issuer agrees that the Insurer shall have all
rights of a third-party beneficiary in respect of each Transaction Document and
hereby incorporates and restates its representations, warranties and covenants
as set forth therein for the benefit of the Insurer.

 

(g) Tax Matters. The Issuer will take all actions necessary to ensure that the
Issuer is treated as a disregarded entity for federal tax purposes, and not as
an association (or publicly traded partnership), taxable as a corporation.

 

(h) Financial Statements; Accountants’ Reports; Other Information. The Issuer
shall keep or cause to be kept in reasonable detail books and records of account
of its assets and business, including, but not limited to, books and records
relating to the Transaction. The Issuer shall furnish or cause to be furnished
to the Insurer promptly upon receipt thereof, copies of all schedules, financial
statements or other similar reports delivered to or by the Issuer pursuant to
the terms of the Transaction Documents and, promptly upon request, such other
data as the Insurer may reasonably request.

 

(i) Access to Records; Discussions With Officers and Accountants. On an annual
basis, or upon the occurrence of a Material Adverse Change, the Issuer shall,
upon the request of the Insurer, at its expense, permit the Insurer or its
authorized agents:

 

(i) to inspect the books and records of the Issuer as they may relate to the
Obligations, the obligations of the Issuer under the Transaction Documents, and
the Transaction;

 

(ii) to discuss the affairs, finances and accounts of the Issuer; and

 

(iii) to discuss the affairs, finances and accounts of the Issuer with the
Issuer’s independent accountants, provided that a representative of the Seller
or the Issuer shall have the right to be present during such discussions.

 

Such inspections and discussions shall be conducted during normal business hours
and shall not unreasonably disrupt the business of the Issuer. The books and
records of the Issuer will be maintained at the address of the Issuer designated
herein for receipt of notices, unless the Issuer shall otherwise advise the
parties hereto in writing.

 

25



--------------------------------------------------------------------------------

The Insurer agrees that it and its shareholders, directors, agents, accountants
and attorneys shall keep confidential any matter of which it becomes aware
through such inspections or discussions (unless readily available from public
sources), except as may be otherwise required by regulation, law or court order
or requested by appropriate governmental authorities or as necessary to preserve
its rights or security under or to enforce the Transaction Documents, provided
that the foregoing shall not limit the right of the Insurer to make such
information available to its regulators, securities rating agencies, reinsurers,
credit and liquidity providers, counsel and accountants.

 

(j) Disclosure Document. Each Offering Document delivered with respect to the
Obligations shall clearly disclose that the Policy is not covered by the
property/casualty insurance security fund specified in Article 76 of the New
York Insurance Law.

 

Section 2.06. Negative Covenants of the Issuer. The Issuer hereby agrees that
during the Term of the Insurance Agreement, unless the Security Insurer shall
otherwise expressly consent in writing:

 

(a) Impairment of Rights. The Issuer shall not take any action, or fail to take
any action, if such action or failure to take action may result in a material
adverse change as described in clause (b) of the definition of Material Adverse
Change with respect to the Issuer, or may interfere with the enforcement of any
rights of the Insurer under or with respect to the Transaction Documents. The
Issuer shall give the Insurer written notice of any such action or failure to
act on the earlier of: (i) the date upon which any publicly available filing or
release is made with respect to such action or failure to act or (ii) promptly
prior to the date of consummation of such action or failure to act. The Issuer
shall furnish to the Insurer all information requested by it that is reasonably
necessary to determine compliance with this paragraph.

 

(b) Waiver, Amendments, Etc. Except in accordance with the Transaction
Documents, the Issuer shall not waive, modify or amend, or consent to any
waiver, modification or amendment of, any of the material terms, provisions or
conditions of the Transaction Documents without the consent of the Insurer.
Except upon the prior written consent of the Insurer, the Issuer shall not allow
the modification or amendment, nor consent to any modification or amendment of
the Certificate of Trust issued pursuant to the Trust Agreement.

 

(c) Restrictions on Liens. The Issuer shall not, except as contemplated by the
Transaction Documents, (i) create, incur or suffer to exist, or agree to create,
incur or suffer to exist, or consent to cause or permit in the future (upon the
happening of a contingency or otherwise) the creation, incurrence or existence
of any lien or restriction on transferability of the Receivables or any other
Collateral or (ii) sign, file or authorize the filing under the Uniform
Commercial Code of any jurisdiction any financing

 

26



--------------------------------------------------------------------------------

statement which names the Issuer as a debtor, or sign any security agreement
authorizing any secured party thereunder to file such financing statement, with
respect to the Receivables or any other Collateral.

 

(d) Successors. The Issuer shall not remove or replace, or cause to be removed
or replaced, the Servicer, the Trustee, the Trust Collateral Agent, the
Collateral Agent or the Owner Trustee without the prior written consent of the
Insurer.

 

(e) Subsidiaries. The Issuer shall not form, or cause to be formed, any
subsidiaries.

 

(f) No Mergers. The Issuer shall not consolidate with or merge into any Person
or transfer all or any material amount of its assets to any Person, liquidate or
dissolve except as permitted by the Trust Agreement and as contemplated by the
Transaction Documents.

 

(g) Other Activities. The Issuer shall not (i) sell, pledge, transfer, exchange
or otherwise dispose of any of its assets except as permitted under the
Transaction Documents; or (ii) engage in any business or activity except as
contemplated by the Transaction Documents and as permitted by the Trust
Agreement.

 

(h) Trust Agreement. The Issuer shall not amend the Trust Agreement without the
prior written consent of the Insurer.

 

Section 2.07. Representations, Warranties and Covenants of the Trustee, the
Trust Collateral Agent, the Collateral Agent and the Backup Servicer. The
Trustee, the Trust Collateral Agent, the Collateral Agent and the Backup
Servicer represents and warrants (it being understood that each such party makes
such representations and warranties with respect to itself only) to, as of the
Date of Issuance, and covenants with the other parties hereto as follows:

 

(a) Due Organization and Qualification. Each of the Trustee, the Trust
Collateral Agent, the Collateral Agent and the Backup Servicer is a national
banking association, duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation. Each of the Trustee, the Trust
Collateral Agent, the Collateral Agent and the Backup Servicer is duly qualified
to do business, is in good standing and has obtained all licenses, permits,
charters, registrations and approvals (together, “approvals”) necessary for the
conduct of its business as currently conducted and as described in the Offering
Document and the performance of its obligations under the Transaction Documents
in each jurisdiction in which the failure to be so qualified or to obtain such
approvals would render any Transaction Document unenforceable in any respect or
would have a material adverse effect upon the Transaction, the Note Owners or
the Insurer.

 

(b) Due Authorization. The execution, delivery and performance of the
Transaction Documents by the Trustee, the Trust Collateral Agent, the Collateral
Agent and the Backup Servicer have been duly authorized by all necessary
corporate action and

 

27



--------------------------------------------------------------------------------

do not require any additional approvals or consents of, or other action by or
any notice to or filing with, any Person, including, without limitation, any
governmental entity or the Trustee, the Trust Collateral Agent, the Collateral
Agent and the Backup Servicer’s stockholders, which have not previously been
obtained or given by the Trustee and the Backup Servicer.

 

(c) Noncontravention. To the best of its knowledge, none of the execution and
delivery of the Transaction Documents by the Trustee, the Trust Collateral
Agent, the Collateral Agent or the Backup Servicer, the consummation of the
transactions contemplated thereby or the satisfaction of the terms and
conditions of the Transaction Documents:

 

(i) conflicts with or results in any breach or violation of any provision of the
certificate or articles of incorporation or bylaws of the Trustee, the Trust
Collateral Agent, the Collateral Agent or the Backup Servicer or any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
currently in effect having applicability to the Trustee, the Trust Collateral
Agent, the Collateral Agent or the Backup Servicer or any of its material
properties, including regulations issued by an administrative agency or other
governmental authority having supervisory powers over the Trustee, the Trust
Collateral Agent, the Collateral Agent or the Backup Servicer;

 

(ii) constitutes a default (or an event which, with the giving of notice or the
passage of time, or both, would constitute a default) by the Trustee, the Trust
Collateral Agent, the Collateral Agent or the Backup Servicer under or a breach
of any provision of any loan agreement, mortgage, indenture or other agreement
or instrument to which the Trustee, the Trust Collateral Agent, the Collateral
Agent or the Backup Servicer is a party or by which any of its properties, which
are individually or in the aggregate material to the Trustee, the Trust
Collateral Agent, the Collateral Agent or the Backup Servicer, is or may be
bound or affected; or

 

(iii) results in or requires the creation of any lien upon or in respect of any
assets of the Trustee, the Trust Collateral Agent, the Collateral Agent or the
Backup Servicer, except as contemplated by the Transaction Documents.

 

(d) Legal Proceedings. To the best of its knowledge, there is no action,
proceeding or investigation by or before any court, governmental or
administrative agency or arbitrator against or affecting the Trustee, the Trust
Collateral Agent, the Collateral Agent or the Backup Servicer or any of its
subsidiaries, or any properties or rights of the Trustee, the Trust Collateral
Agent, the Collateral Agent or the Backup Servicer or any of their respective
subsidiaries, pending or, to the Trustee’s, the Trust Collateral Agent’s, the
Collateral Agent’s or the Backup Servicer’s knowledge after reasonable inquiry,
threatened, which in any case could reasonably be expected to result in a
Material Adverse Change with respect to the Trustee, the Trust Collateral Agent,
the Collateral Agent or the Backup Servicer.

 

28



--------------------------------------------------------------------------------

(e) Valid and Binding Obligations and Agreements. Transaction Documents (other
than the Obligations), to which the Trustee, the Trust Collateral Agent, the
Collateral Agent and the Backup Servicer are parties, when executed and
delivered by the Trustee, the Trust Collateral Agent, the Collateral Agent and
the Backup Servicer, will constitute the legal, valid and binding obligations of
the Trustee, the Trust Collateral Agent, the Collateral Agent and the Backup
Servicer, as applicable, enforceable in accordance with their respective terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equitable principles.

 

(f) Compliance With Law, Etc. To the best of its knowledge, no practice,
procedure or policy employed, or proposed to be employed, by the Trustee, the
Trust Collateral Agent, the Collateral Agent or the Backup Servicer in the
conduct of its business violates any law, regulation, judgment, agreement, order
or decree applicable to the Trustee, the Trust Collateral Agent, the Collateral
Agent or the Backup Servicer that, if enforced, could reasonably be expected to
result in a Material Adverse Change with respect to the Trustee, the Trust
Collateral Agent, the Collateral Agent or the Backup Servicer. To the best of
its knowledge, none of the Trustee, the Trust Collateral Agent, the Collateral
Agent nor the Backup Servicer are in breach of or in default under any
applicable law or administrative regulation of its jurisdiction of organization,
or any department, division, agency or instrumentality thereof or of the United
States or any applicable judgment or decree or any loan agreement, note,
resolution, certificate, agreement or other instrument to which the Trustee, the
Trust Collateral Agent, the Collateral Agent and the Backup Servicer is a party
or is otherwise subject which, if enforced, would have a material adverse effect
on the ability of the Trustee, the Trust Collateral Agent, the Collateral Agent
and the Backup Servicer to perform its obligations under the Transaction
Documents.

 

(g) Transaction Documents. Each of the representations and warranties of the
Trustee, the Trust Collateral Agent, the Collateral Agent and the Backup
Servicer contained in the Transaction Documents is true and correct in all
material respects, and the Trustee, the Trust Collateral Agent, the Collateral
Agent and the Backup Servicer hereby makes each such representation and warranty
to, and for the benefit of, the Insurer as if the same were set forth in full
herein.

 

(h) Compliance and Amendments. Each of the Trustee, the Trust Collateral Agent,
the Collateral Agent and the Backup Servicer shall comply in all material
respects with the terms and conditions of the Transaction Documents to which it
is a party, and none of the Trustee, the Trust Collateral Agent, the Collateral
Agent nor the Backup Servicer shall agree to any amendment to or modification of
the terms of any of the Transaction Documents to which it is a party unless the
Insurer shall otherwise give its prior written consent (which consent shall not
be unreasonably withheld with respect to amendments or modifications which only
affect the Trustee, the Trust Collateral Agent, the Collateral Agent and/or the
Backup Servicer).

 

29



--------------------------------------------------------------------------------

ARTICLE III

 

THE POLICIES; REIMBURSEMENT

 

Section 3.01. Issuance of the Note Policy. The Insurer agrees to issue the Note
Policy on the Closing Date subject to satisfaction of the conditions precedent
set forth below:

 

(a) Payment of Initial Premium and Expenses. The Insurer shall have been paid,
by AmeriCredit that portion of a nonrefundable Premium payable on the Date of
Issuance, and AmeriCredit shall agree to reimburse or pay directly other fees
and expenses identified in Section 3.02 hereof as payable.

 

(b) Transaction Documents. The Insurer shall have received a fully executed copy
of the Premium Letter and a copy of each of the Transaction Documents and the
Offering Document, in form and substance satisfactory to the Insurer, duly
authorized, executed and delivered by each party thereto.

 

(c) Certified Documents and Resolutions. The Insurer shall have received a copy
of (i) the Trust Certificate of the Issuer, (ii) the certificate or articles of
incorporation and bylaws or other organizational documents of the Servicer, the
Seller and the Custodian, (iii) the resolutions of the Seller’s board of
directors authorizing the sale of the Receivables, and (iv) the resolutions of
the applicable governing body of each of AmeriCredit, the Seller, the Servicer
and the Custodian in form and substance satisfactory to the Insurer, authorizing
the execution, delivery and performance of AmeriCredit, the Seller, the Servicer
and the Custodian of the Transaction Documents and the transactions contemplated
thereby, in each case certified by the Secretary, an Assistant Secretary, a
Director, as applicable (which certificate shall state that such constitutive
documents and resolutions are in full force and effect without modification on
the Date of Issuance and that shareholder consent to the execution, delivery and
performance of such documents is not necessary).

 

(d) Incumbency Certificate. The Insurer shall have received a certificate of the
Secretary or an Assistant Secretary of the Servicer, the Seller and the
Custodian certifying the names and signatures of the officers of the Servicer,
the Seller and the Custodian authorized to execute and deliver the Transaction
Documents.

 

(e) Representations and Warranties; Certificate. The representations and
warranties of the Servicer, the Seller and the Custodian set forth or
incorporated by reference in this Insurance Agreement shall be true and correct
as of the Date of Issuance as if made on the Date of Issuance, and the Insurer
shall have received a certificate of appropriate officers of the Servicer, the
Seller and the Custodian to that effect.

 

(f) Opinions of Counsel.

 

(i) In-house counsel to AmeriCredit Corp. shall have issued his favorable
opinion, in form and substance acceptable to the Insurer and its counsel,
regarding the corporate existence and authority of AmeriCredit, the Servicer,
the Seller and the Custodian.

 

30



--------------------------------------------------------------------------------

(ii) The law firm of Dewey Ballantine LLP shall have issued its favorable
opinion, in form and substance acceptable to the Insurer and its counsel,
regarding the enforceability and validity of the Transaction Documents against
AmeriCredit, the Servicer, the Seller and the Custodian.

 

(iii) The law firm of Richards, Layton & Finger shall have issued its favorable
opinion, in form and substance acceptable to the Insurer and its counsel,
regarding the statutory trust existence and authority of the Issuer and the
validity and the enforceability of the Transaction Documents against the Issuer.

 

(iv) In-house counsel of Wells Fargo Bank, National Association shall have
issued his favorable opinion, in form and substance acceptable to the Insurer
and its counsel, regarding the corporate existence and authority of the Trustee,
the Trust Collateral Agent, the Backup Servicer and the Collateral Agent and the
validity and the enforceability of the Transaction Documents against the
Trustee.

 

(v) The law firm of Dewey Ballantine LLP shall have furnished its opinions, in
form and substance acceptable to the Insurer and its counsel, regarding the sale
of the Receivables, certain matters with respect to perfection issues, and the
tax treatment of payments on the Obligations under federal tax laws.

 

(vi) The Insurer shall have received such other opinions of counsel, in form and
substance acceptable to the Insurer and its counsel, addressing such other
matters as the Insurer may reasonably request. Each opinion of counsel delivered
in connection with the Transaction shall be addressed to and delivered to the
Insurer.

 

(g) Approvals, Etc. The Insurer shall have received true and correct copies of
all approvals, licenses and consents, if any, including, without limitation, any
required approval of the shareholders of AmeriCredit, the Servicer, the Seller
and the Custodian, required in connection with the Transaction.

 

(h) No Litigation, Etc. No suit, action or other proceeding, investigation or
injunction, or final judgment relating thereto, shall be pending or threatened
before any court or governmental agency in which it is sought to restrain or
prohibit or to obtain damages or other relief in connection with the Transaction
Documents or the consummation of the Transaction.

 

(i) Legality. No statute, rule, regulation or order shall have been enacted,
entered or deemed applicable by any government or governmental or administrative
agency or court that would make the transactions contemplated by any of the
Transaction Documents illegal or otherwise prevent the consummation thereof.

 

31



--------------------------------------------------------------------------------

(j) Issuance of Ratings. The Insurer shall have received confirmation that the
rating on the Obligations without regard to the Note Policy will be at least BBB
by S&P and Baa2 by Moody’s and that the Obligations, when issued, will be rated
“AAA” by S&P and “Aaa” by Moody’s.

 

(k) Filings and Recordings. The Insurer shall have received evidence
satisfactory to it of the delivery of the Collateral as of the Date of Issuance
to the Issuer free and clear of any Liens and in accordance with the Sale and
Servicing Agreement and the Indenture, the filing and/or recording in all
applicable jurisdictions (or such filing and/or recording having been provided
for in a manner satisfactory to the Insurer) of all documents, including,
without limitation, duly executed and delivered copies of the Security
Documents, financing statements, termination statements and other appropriate
instruments, in form and substance satisfactory to the Insurer, as may be
necessary in the opinion of the Insurer to perfect the first priority security
interest created by the Security Documents, and all taxes, fees and other
charges payable in connection with such execution, delivery, recording and
filing shall have been paid.

 

(l) No Default. No Default or Insurance Agreement Event of Default shall have
occurred.

 

(m) Additional Items. The Insurer shall have received such other documents,
instruments, approvals or opinions requested by the Insurer or its counsel as
may be reasonably necessary to effect the Transaction, including, but not
limited to, evidence satisfactory to the Insurer and its counsel that the
conditions precedent, if any, in the Transaction Documents have been satisfied.

 

(n) Conform to Documents. The Insurer and its counsel shall have determined that
all documents, certificates and opinions to be delivered in connection with the
Obligations conform to the terms of the Transaction Documents.

 

(o) Compliance. AmeriCredit, the Seller, the Servicer, the Custodian, Trustee,
the Trust Collateral Agent, the Collateral Agent, the Backup Servicer, the
Issuer and the Owner Trustee shall each be, as of the Date of Issuance, in
compliance with the terms of the Transaction Documents to which it is a party
and the Insurer shall have received evidence satisfactory to it that the Policy
and all interest, fees, charges and other sums collected and to be collected in
connection therewith and paid to the Insurer will not be usurious under
applicable law.

 

(p) Satisfaction of Conditions of the Underwriting Agreement. All conditions in
the Underwriting Agreement relating to the Underwriters’ obligation to purchase
the Obligations shall have been satisfied.

 

(q) Satisfaction of Conditions in the Transaction Documents. All conditions
contained in the Transaction Documents shall have been satisfied.

 

32



--------------------------------------------------------------------------------

(r) Underwriting Agreement. The Insurer shall have received copies of each of
the documents, and shall be entitled to rely on each of the documents, required
to be delivered to the Underwriters pursuant to the Underwriting Agreement.

 

(s) Receipt. The Insurer shall have received a certificate or other written
confirmation of the Trust Collateral Agent attesting to (i) the receipt of the
Collateral required to be delivered as of the Date of Issuance and (ii) the
Trust Collateral Agent’s establishment of the Collection Account and the Note
Distribution Account.

 

(t) Establishment of Spread Account. The Insurer shall have received a
certificate or the written confirmation of the Collateral Agent attesting to the
establishment of the Spread Account.

 

Section 3.02. Payment of Fees and Premium.

 

(a) Legal and Accounting Fees. AmeriCredit shall pay or cause to be paid, on the
Date of Issuance, legal fees and disbursements incurred by the Insurer in
connection with the issuance of the Note Policy and any fees of the Insurer’s
auditors, in each case in accordance with the terms of the Premium Letter. Any
fees of the Insurer’s auditors payable in respect of any amendment or supplement
to the Offering Document or any other Offering Document incurred after the Date
of Issuance shall be paid by AmeriCredit on demand.

 

(b) Premium. In consideration of the issuance by the Insurer of the Note Policy,
the Insurer shall be entitled to receive the Premium as and when due in
accordance with the terms of the Premium Letter first, from the Issuer pursuant
to the Sale and Servicing Agreement, and second, to the extent the amounts in
subclause first are not sufficient, directly from the Servicer. The Premium
shall be calculated according to the Premium Letter for the amount due on each
Distribution Date. The Premium paid hereunder or under the Sale and Servicing
Agreement shall be nonrefundable without regard to whether the Insurer makes any
payment under the Note Policy or any other circumstances relating to the
Obligations or provision being made for payment of the Obligations prior to
maturity. The Servicer, the Issuer, the Trustee and the Trust Collateral Agent
shall make all payments of Premium to be made by them by wire transfer to an
account designated from time to time by the Insurer by written notice to the
Servicer, the Issuer, the Trustee or the Trust Collateral Agent. Although the
Premium is fully earned by the Insurer as of the Date of Issuance, the Premium
shall be payable in periodic installments as provided in the Premium Letter. The
Premium for each period shall be calculated on 30/360 day basis.

 

Section 3.03. Reimbursement and Additional Payment Obligation.

 

(a) In accordance with the priorities established in Section 5.7 of the Sale and
Servicing Agreement, the Insurer shall be entitled to (i) reimbursement for any
payment made by the Insurer under the Note Policy, which reimbursement shall be
due and payable on the date that any amount is to be paid pursuant to a Payment
Notice (as

 

33



--------------------------------------------------------------------------------

defined in the Note Policy), in an amount equal to the amount to be so paid and
all amounts previously paid that remain unreimbursed, together with interest on
any and all amounts remaining unreimbursed (to the extent permitted by law, if
in respect of any unreimbursed amounts representing interest) from the date such
amounts became due until paid in full (after as well as before judgment), at a
rate of interest equal to the Late Payment Rate, (ii) payment or reimbursement
of any other amounts owed to the Insurer hereunder together with interest
thereon at a rate equal to the Late Payment Rate, (iii) reimbursement for any
payments made by the Insurer with respect to the fees and expenses of a
replacement servicer or with respect to any transition costs relating to the
transfer of servicing from the Servicer to the replacement servicer together
with interest thereon at a rate equal to the Late Payment Rate and (iv) all
costs and expenses of the Insurer in connection with any action, proceeding or
investigation affecting the Issuer, or the Collateral or the rights or
obligations of the Insurer hereunder or under the Note Policy or the Transaction
Documents, including (without limitation) any judgment or settlement entered
into affecting the Insurer or the Insurer’s interests, together with interest
thereon at a rate equal to the Late Payment Rate.

 

(b) Notwithstanding anything in Section 3.03(a) to the contrary, the Servicer,
the Custodian and the Seller agree to reimburse the Insurer as follows: (i) from
the Seller, for payments made under the Note Policy arising as a result of the
Seller’s failure to repurchase any Receivable required to be repurchased
pursuant to Section 3.2 of the Sale and Servicing Agreement, together with
interest on any and all amounts remaining unreimbursed (to the extent permitted
by law, if in respect of any unreimbursed amounts representing interest) from
the date such amounts became due until paid in full (after as well as before
judgment), at a rate of interest equal to the Late Payment Rate, and (ii) from
AmeriCredit, for payments made under the Note Policy, arising as a result of (A)
the Servicer’s failure to deposit into the Collection Account any amount
required to be so deposited pursuant to the Indenture, the Sale and Servicing
Agreement or any other Transaction Document, (B) Servicer’s failure to
repurchase any Receivable required to be repurchased pursuant to Section 4.7 of
the Sale and Servicing Agreement or (C) for payments made under the Note Policy
arising as a result of AmeriCredit’s failure to repurchase any Receivable
required to be repurchased pursuant to Section 5.1 of the Purchase Agreement, in
each case together with interest on any and all amounts remaining unreimbursed
(to the extent permitted by law, if in respect to any unreimbursed amounts
representing interest) from the date such amounts became due until paid in full
(after, as well as, before judgment), at a rate of interest equal to the Late
Payment Rate.

 

(c) AmeriCredit, the Servicer and the Seller agree to pay to the Insurer as
follows: any and all charges, fees, costs and expenses that the Insurer may
reasonably pay or incur, including, but not limited to, attorneys’ and
accountants’ fees and expenses, in connection with (i) any accounts established
to facilitate payments under the Note Policy to the extent the Insurer has not
been immediately reimbursed on the date that any amount is paid by the Insurer
under the Note Policy, (ii) the enforcement, defense or preservation of any
rights in respect of any of the Transaction Documents, including defending,
monitoring or participating in any litigation or proceeding (including any
insolvency or bankruptcy proceeding in respect of any Transaction participant or
any affiliate thereof)

 

34



--------------------------------------------------------------------------------

relating to any of the Transaction Documents, any party to any of the
Transaction Documents, in its capacity as such a party, or the Transaction,
(iii) any amendment, consent, waiver or other action with respect to, or related
to, any Transaction Document, whether or not executed or completed, (iv) the
foreclosure against, sale or other disposition of any collateral securing any
obligations under any of the Transaction Documents, or pursuit of any other
remedies under any of the Transaction Documents, to the extent such costs and
expenses are not recovered from such foreclosure, sale or other disposition, (v)
any review or approval by the Insurer in connection with the delivery of any
additional or substitute collateral under any of the Transaction Documents if
the consent of the Insurer is expressly required under the Transaction Documents
in connection therewith, (vi) any action taken by the Insurer to cure an event
of default (other than an Insurer Default) (or to mitigate the effect of an
event of default) under any of the Transaction Documents, or (iv) preparation of
bound volumes of the Transaction documents; costs and expenses shall include a
reasonable allocation of compensation and overhead attributable to the time of
employees of the Insurer spent in connection with the actions described in
clause (ii) above, and the Insurer reserves the right to charge a reasonable fee
as a condition to executing any waiver or consent proposed in respect of any of
the Transaction Documents. Such amounts shall be payable within 60 days of the
receipt by AmeriCredit, the Servicer, the Seller or the Custodian of an invoice
therefore.

 

(d) AmeriCredit, the Servicer, the Seller and the Custodian agree to pay to the
Insurer as follows: interest on any and all amounts described in subsections
(b), (c), (e) and (f) of this Section 3.03 from the date payable or paid by such
party until payment thereof in full, and interest on any and all amounts
described in Section 3.02 hereof from the date due until payment thereof in
full, in each case payable to the Insurer at the Late Payment Rate per annum.

 

(e) AmeriCredit, the Servicer, the Seller, the Custodian and the Issuer agree to
pay to the Insurer as follows: any payments made by the Insurer on behalf of, or
advanced to the Servicer, the Custodian, the Collateral Agent, the Trustee, the
Trust Collateral Agent, the Backup Servicer, the Seller or the Issuer,
respectively, including, without limitation, any amounts payable by the
Servicer, the Seller or the Issuer or otherwise pursuant to the Obligations or
any other Transaction Documents, including, without limitation, payments, if
any, made by the Insurer with respect to retitling of the title documents
relating to the Financed Vehicles pursuant to Section 4.5 of the Sale and
Servicing Agreement.

 

(f) Following termination of the Indenture pursuant to Section 4.1 thereof, the
Servicer agrees to reimburse the Insurer for any Insured Payments required to be
made pursuant to the Note Policy subsequent to the date of such termination.

 

All such amounts are to be immediately due and payable without demand in full,
except as otherwise provided herein, without any requirement on the part of the
Insurer to seek reimbursement from any other sources of indemnity thereof or to
allocate expenses to other transactions benefiting therefrom.

 

35



--------------------------------------------------------------------------------

Section 3.04. Indemnification; Limitation of Liability.

 

(a) In addition to any and all rights of indemnification or any other rights of
the Insurer pursuant hereto, the other Transaction Documents or under law or in
equity, AmeriCredit, the Custodian, the Seller and the Servicer and any
successors thereto, jointly and severally, agree to pay, and to protect,
indemnify and save harmless, the Insurer and its officers, directors,
shareholders, employees, agents and each person, if any, who controls the
Insurer within the meaning of either Section 15 of the Securities Act or Section
20 of the Securities Exchange Act from and against any and all claims, Losses,
liabilities (including penalties), actions, suits, judgments, demands, damages,
costs or reasonable expenses (including, without limitation, reasonable fees and
expenses of attorneys, consultants and auditors and reasonable costs of
investigations) or obligations whatsoever paid by the Insurer (herein
collectively referred to as “Liabilities”) of any nature arising out of or
relating to the transactions contemplated by the Transaction Documents by reason
of:

 

(i) any untrue statement or alleged untrue statement of a material fact
contained in the Offering Document or in any amendment or supplement thereto or
in any preliminary offering document, or arising out of or based upon any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such Liabilities arise out of or are based upon any such
untrue statement or omission or allegation thereof based upon information set
forth in the Offering Document under the caption “THE POLICY” and “THE INSURER,”
or in the financial statements of the Insurer, including any information in any
amendment or supplement to the Offering Document furnished by the Insurer in
writing expressly for use therein that amends or supplements such information
(all such information being referred to herein as “Insurer Information”);

 

(ii) to the extent not covered by clause (i) above, any act or omission of
AmeriCredit, the Seller, the Servicer or the Custodian, or the allegation
thereof, in connection with the offering, issuance, sale or delivery of the
Obligations or relating to the Transaction Documents;

 

(iii) the misfeasance or malfeasance of, or negligence or theft committed by,
any director, officer, employee or agent of AmeriCredit, the Servicer, the
Custodian, the Seller or the Issuer;

 

(iv) the violation by AmeriCredit, the Custodian, the Issuer, the Seller or the
Servicer of any federal or state securities, banking or antitrust laws, rules or
regulations in connection with the issuance, offer and sale of the Obligations
or the transactions contemplated by the Transaction Documents;

 

(v) the violation by AmeriCredit, the Issuer, the Custodian, the Seller or the
Servicer of any federal or state laws, rules or regulations relating to the
Transaction or the origination of the Receivables, including, without
limitation,

 

36



--------------------------------------------------------------------------------

any consumer protection, lending and disclosure laws and any laws with respect
to the maximum amount of interest permitted to be received on account of any
loan of money or with respect to the Receivables;

 

(vi) the breach by AmeriCredit, the Custodian, the Seller or the Servicer of any
of its obligations under this Insurance Agreement or any of the other
Transaction Documents; and

 

(vii) the breach by AmeriCredit, the Servicer, the Custodian or the Seller of
any representation or warranty on the part of AmeriCredit, the Servicer, the
Seller or the Custodian contained in the Transaction Documents or in any
certificate or report furnished or delivered to the Insurer thereunder.

 

This indemnity provision shall survive the termination of this Insurance
Agreement and shall survive until the statute of limitations has run on any
causes of action which arise from one of these reasons and until all suits filed
as a result thereof have been finally concluded.

 

(b) AmeriCredit and the Seller agree to indemnify the Issuer and the Insurer for
any and all Liabilities that have been incurred due to any claim, counterclaim,
rescission, setoff or defense asserted by an Obligor under any Receivable
subject to the Federal Trade Commission regulations provided in 16 C.F.R. Part
433.

 

(c) AmeriCredit, the Servicer and the Seller agree to indemnify and hold
harmless the Issuer and the Insurer for any and all Liabilities incurred due to
(i) any agreement or acquiescence by the Servicer and the Seller to any
reduction, rebate, rescheduling or delay of any payments due and owing by any
Obligor under any Receivable based upon an agreement on the part of the Servicer
and the Seller to make or rebate any future payments on such Receivable, (ii)
any agreement on the part of the Servicer and the Seller to make or rebate any
future payments on any Receivable or (iii) any settlement of any judicial
proceeding or any claim, action or proceeding of any regulatory body.

 

(d) Any party which proposes to assert the right to be indemnified under this
Section 3.04 will, promptly after receipt of notice of commencement of any
action, suit or proceeding against such party in respect of which a claim is to
be made against AmeriCredit, the Servicer, the Seller or the Custodian under
this Section 3.04, notify AmeriCredit, the Servicer, the Seller or the Custodian
of the commencement of such action, suit or proceeding, enclosing a copy of all
papers served. In case any action, suit or proceeding shall be brought against
any indemnified party and it shall notify AmeriCredit, the Servicer, the Seller
or the Custodian of the commencement thereof, AmeriCredit, the Servicer, the
Custodian or the Seller shall be entitled to participate in, and, to the extent
that it shall wish, to assume the defense thereof, with counsel satisfactory to
such indemnified party, and after notice from AmeriCredit, the Servicer, the
Seller or the Custodian to such indemnified party of its election so to assume
the defense thereof, AmeriCredit, the Servicer, the Seller or the Custodian
shall not be liable

 

37



--------------------------------------------------------------------------------

to such indemnified party for any legal or other expenses other than reasonable
costs of investigation subsequently incurred by such indemnified party in
connection with the defense thereof. The indemnified party shall have the right
to employ its counsel in any such action the defense of which is assumed by
AmeriCredit, the Servicer, the Seller or the Custodian in accordance with the
terms of this subsection (d), but the fees and expenses of such counsel shall be
at the expense of such indemnified party unless the employment of counsel by
such party has been authorized by AmeriCredit. AmeriCredit, the Servicer, the
Seller or the Custodian shall not be liable for any settlement of any action or
claim effected without its consent.

 

(e) In addition to any and all rights of indemnification or any other rights of
the Insurer pursuant hereto or under law or equity, the Trustee, the Trust
Collateral Agent, the Collateral Agent and the Backup Servicer agree to pay, and
to protect, indemnify and save harmless, the Insurer and its officers,
directors, shareholders, employees, agents, including each person, if any, who
controls the Insurer within the meaning of either Section 15 of the Securities
Act as amended, or Section 20 of the Securities and Exchange Act, as amended,
from and against any and all claims, losses, liabilities (including penalties),
actions, suits, judgments, demands, damages, costs or reasonable expenses
(including, without limitation, reasonable fees and expenses of attorneys,
consultants and auditors and reasonable costs of investigations) or obligations
whatsoever of any nature arising out of the material breach by the Trustee, the
Trust Collateral Agent, the Collateral Agent and the Backup Servicer of any of
their obligations under this Insurance Agreement or under the Indenture or the
Sale and Servicing Agreement. This indemnity provision shall survive the
termination of this Insurance Agreement and shall survive until the statute of
limitations has run on any causes of action which arise from one of these
reasons and until all suits filed as a result thereof have been finally
concluded.

 

Section 3.05. Payment Procedure. In the event of any payment by the Insurer,
AmeriCredit, the Trustee, the Trust Collateral Agent, the Collateral Agent, the
Backup Servicer, the Seller, the Servicer and the Custodian agree to accept the
voucher or other evidence of payment as prima facie evidence of the propriety
thereof and the liability therefor to the Insurer. All payments to be made to
the Insurer under this Insurance Agreement shall be made to the Insurer in
lawful currency of the United States of America in immediately available funds
to the account number provided in the Premium Letter before 1:00 p.m. (New York,
New York time) on the date when due or as the Insurer shall otherwise direct by
written notice to the other parties hereto. In the event that the date of any
payment to the Insurer or the expiration of any time period hereunder occurs on
a day which is not a Business Day, then such payment or expiration of time
period shall be made or occur on the next succeeding Business Day with the same
force and effect as if such payment was made or time period expired on the
scheduled date of payment or expiration date. Payments to be made to the Insurer
under this Insurance Agreement shall bear interest at the Late Payment Rate from
the date when due to the date paid.

 

38



--------------------------------------------------------------------------------

ARTICLE IV

 

FURTHER AGREEMENTS

 

Section 4.01. Effective Date; Term of the Insurance Agreement. This Insurance
Agreement shall take effect on the Date of Issuance and shall remain in effect
until the later of (a) such time as the Insurer is no longer subject to a claim
under the Note Policy and the Note Policy shall have been surrendered to the
Insurer for cancellation and (b) all amounts payable to the Insurer by the
Servicer, the Trustee, the Collateral Agent, the Trust Collateral Agent, the
Backup Servicer, the Seller or the Custodian or from any other source under the
Transaction Documents and all amounts payable under the Obligations have been
paid in full; provided, however, that the provisions of Sections 3.02, 3.03,
3.04, 4.03 and 4.06 hereof shall survive any termination of this Insurance
Agreement.

 

Section 4.02. Further Assurances and Corrective Instruments.

 

(a) Excepting at such times as an Insurer Default shall exist and be continuing,
none of the Servicer, the Trustee, the Collateral Agent, the Trust Collateral
Agent, the Backup Servicer, the Seller or the Custodian shall grant any waiver
of rights under any of the Transaction Documents to which any of them is a party
without the prior written consent of the Insurer (which consent shall not be
unreasonably withheld with respect to amendments or modifications which only
affect the Trustee, the Trust Collateral Agent, the Collateral Agent and/or the
Backup Servicer), and any such waiver without the prior written consent of the
Insurer shall be null and void and of no force or effect.

 

(b) To the extent permitted by law, the Servicer, the Seller, the Issuer or the
Custodian agree that they will, upon the reasonable request of the Insurer, from
time to time, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered within 10 days of such request, such amendments
hereto and such further instruments and take such further action as may be
required in the Insurer’s reasonable judgment to effectuate the intention of or
facilitate the performance of this Insurance Agreement or the other Transaction
Documents.

 

Section 4.03. Obligations Absolute.

 

(a) The obligations of AmeriCredit, the Servicer, the Seller, the Issuer or the
Custodian hereunder shall be absolute and unconditional and shall be paid or
performed strictly in accordance with this Insurance Agreement under all
circumstances irrespective of:

 

(i) any lack of validity or enforceability of, or any amendment or other
modifications of, or waiver with respect to any of the Transaction Documents,
the Obligations or the Note Policy;

 

(ii) any exchange or release of any other obligations hereunder;

 

(iii) the existence of any claim, setoff, defense, reduction, abatement or other
right that AmeriCredit, the Servicer, the Trustee, the Collateral Agent, the
Trust Collateral Agent, the Backup Servicer, the Seller, the Issuer, the
Custodian or the Owner Trustee may have at any time against the Insurer or any
other Person;

 

39



--------------------------------------------------------------------------------

(iv) any document presented in connection with the Note Policy proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

 

(v) any payment by the Insurer under the Note Policy against presentation of a
certificate or other document that does not strictly comply with terms of the
Note Policy;

 

(vi) any failure of AmeriCredit, the Servicer, the Trustee, the Collateral
Agent, the Trust Collateral Agent, the Backup Servicer, the Seller, the Issuer,
or the Custodian to receive the proceeds from the sale of the Obligations;

 

(vii) any breach by AmeriCredit, the Servicer, the Trustee, the Collateral
Agent, the Trust Collateral Agent, the Backup Servicer, the Seller, the Issuer,
the Custodian or the Owner Trustee of any representation, warranty or covenant
contained in any of the Transaction Documents;

 

(viii) any other circumstances, other than payment in full, which might
otherwise constitute a defense available to, or discharge of AmeriCredit, the
Servicer, the Trustee, the Collateral Agent, the Trust Collateral Agent, the
Backup Servicer, the Seller, the Issuer, the Custodian or the Owner Trustee in
respect of any Transaction Document;

 

(ix) the bankruptcy or insolvency of the Insurer or any other party;

 

(x) any default or alleged default of the Insurer under the Note Policy; or

 

(xi) the inaccuracy or alleged inaccuracy of any payment upon which a claim
under the Note Policy is based.

 

(b) AmeriCredit, the Servicer, the Seller, the Issuer and the Custodian and any
and all others who are now or may become liable for all or part of the
obligations of AmeriCredit, the Servicer, the Seller, the Issuer, the Custodian
under this Insurance Agreement agree to be bound by this Insurance Agreement and
(i) to the extent permitted by law, waive and renounce any and all redemption
and exemption rights and the benefit of all valuation and appraisement
privileges against the indebtedness and obligations evidenced by any Transaction
Document or by any extension or renewal thereof; (ii) waive presentment and
demand for payment, notices of nonpayment and of dishonor, protest of dishonor
and notice of protest; (iii) waive all notices in connection with the delivery
and acceptance hereof and all other notices in connection with the performance,
default or enforcement of any payment hereunder, except as required by the
Transaction Documents; (iv) waive all rights of abatement, diminution,
postponement or deduction, or any defense other than payment, or any right of
setoff or recoupment arising out of any

 

40



--------------------------------------------------------------------------------

breach under any of the Transaction Documents by any party thereto or any
beneficiary thereof, or out of any obligation at any time owing to the Servicer,
the Trustee, the Collateral Agent, the Trust Collateral Agent, the Backup
Servicer, the Seller, the Issuer or the Custodian; (v) agree that its
liabilities hereunder shall, except as otherwise expressly provided in this
Section 4.03, be unconditional and without regard to any setoff, counterclaim or
the liability of any other Person for the payment hereof; (vi) agree that any
consent, waiver or forbearance hereunder with respect to an event shall operate
only for such event and not for any subsequent event; (vii) consent to any and
all extensions of time that may be granted by the Insurer with respect to any
payment hereunder or other provisions hereof and to the release of any security
at any time given for any payment hereunder, or any part thereof, with or
without substitution, and to the release of any Person or entity liable for any
such payment; and (viii) consent to the addition of any and all other makers,
endorsers, guarantors and other obligors for any payment hereunder, and to the
acceptance of any and all other security for any payment hereunder, and agree
that the addition of any such obligors or security shall not affect the
liability of the parties hereto for any payment hereunder.

 

(c) Nothing herein shall be construed as prohibiting the Servicer, the Trustee,
the Collateral Agent, the Trust Collateral Agent, the Backup Servicer, the
Seller, the Issuer and the Custodian from pursuing any rights or remedies it may
have against any other Person in a separate legal proceeding.

 

Section 4.04. Assignments; Reinsurance; Third-party Rights.

 

(a) This Insurance Agreement shall be a continuing obligation of the parties
hereto and shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. None of AmeriCredit, the
Servicer, the Trustee, the Collateral Agent, the Trust Collateral Agent, the
Backup Servicer, the Seller, the Issuer or the Custodian may assign its rights
under this Insurance Agreement, or delegate any of its duties hereunder, without
the prior written consent of the Insurer, except to a successor or assign that
is permitted by the Indenture or in the case of AmeriCredit as Servicer to
AmeriCredit Financial Services of Canada Ltd. as permitted in Section 8.6 of the
Sale and Servicing Agreement. Any assignment made in violation of this Insurance
Agreement shall be null and void.

 

(b) The Insurer shall have the right to give participations in its rights under
this Insurance Agreement and to enter into contracts of reinsurance with respect
to the Note Policy upon such terms and conditions as the Insurer may in its
discretion determine; provided, however, that no such participation or
reinsurance agreement or arrangement shall relieve the Insurer of any of its
obligations hereunder or under the Note Policy.

 

(c) In addition, the Insurer shall be entitled to assign or pledge to any bank
or other lender providing liquidity or credit with respect to the Transaction or
the obligations of the Insurer in connection therewith any rights of the Insurer
under the Transaction Documents or with respect to any real or personal property
or other interests pledged to the Insurer, or in which the Insurer has a
security interest, in connection with the Transaction.

 

41



--------------------------------------------------------------------------------

(d) Except as provided herein with respect to participants and reinsurers,
nothing in this Insurance Agreement shall confer any right, remedy or claim,
express or implied, upon any Person, including, particularly, any Owner, other
than the Insurer against AmeriCredit, the Servicer, the Trustee, the Collateral
Agent, the Trust Collateral Agent, the Backup Servicer, the Seller, the Issuer
or the Custodian, and all the terms, covenants, conditions, promises and
agreements contained herein shall be for the sole and exclusive benefit of the
parties hereto and their successors and permitted assigns. Neither the Trustee
nor any Owner shall have any right to payment from any Premiums paid or payable
hereunder or under the Sale and Servicing Agreement or from any other amounts
paid by AmeriCredit, the Servicer, the Trustee, the Collateral Agent, the Trust
Collateral Agent, the Backup Servicer, the Seller, the Issuer or the Custodian
pursuant to Section 3.02, 3.03 or 3.04 hereof.

 

(e) The Servicer, the Trustee, the Collateral Agent, the Trust Collateral Agent,
the Backup Servicer, the Seller, the Issuer and the Custodian agree that the
Insurer shall have all rights of a third-party beneficiary in respect of the
Indenture and each other Transaction Document to which it is not a signing party
and hereby incorporate and restate their representations, warranties and
covenants as set forth therein for the benefit of the Insurer.

 

Section 4.05. Liability of the Insurer. Neither the Insurer nor any of its
officers, directors or employees shall be liable or responsible for (a) the use
that may be made of the Note Policy by the Trustee or the Trust Collateral Agent
or for any acts or omissions of the Trustee or the Trust Collateral Agent in
connection therewith, (b) the validity, sufficiency, accuracy or genuineness of
documents delivered to the Insurer in connection with any claim under the Note
Policy, or of any signatures thereon, even if such documents or signatures
should in fact prove to be in any or all respects invalid, insufficient,
fraudulent or forged (unless the Insurer shall have actual knowledge thereof) or
(c) any acts or omissions to act of AmeriCredit, the Seller, the Servicer, the
Issuer, the Trustee, the Trust Collateral Agent, the Collateral Agent, the
Backup Servicer, the Owner Trustee or any other person in connection with the
Collateral. In furtherance and not in limitation of the foregoing, the Insurer
(or its Fiscal Agent) may accept documents that appear on their face to be in
order, without responsibility for further investigation.

 

Section 4.06. Parties Will Not Institute Insolvency Proceedings. So long as this
Agreement is in effect, and for one year following its termination, none of the
parties hereto will file any involuntary petition or otherwise institute any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law against
the Issuer or the Seller.

 

Section 4.07. Trustee, Custodian, Trust Collateral Agent, Collateral Agent,
Backup Servicer, Seller, Issuer and Servicer To Join in Enforcement Action. To
the extent necessary to enforce any right of the Insurer in or remedy of the
Insurer under any Receivable, the Trust Collateral Agent, the Collateral Agent,
the Trustee, Custodian, Backup Servicer, Issuer, Seller and Servicer agree to
join in any action initiated by the Trust or the Insurer for the protection of
such right or exercise of such remedy.

 

42



--------------------------------------------------------------------------------

Section 4.08. Subrogation. To the extent of any payments under the Note Policy,
the Insurer shall be fully subrogated to any remedies against the Custodian, the
Seller or the Servicer or in respect of the Receivables available to the Trustee
or the Trust Collateral Agent under the Indenture and Sale and Servicing
Agreement. The Trustee and the Trust Collateral Agent acknowledge such
subrogation and, further, agree to execute such instruments prepared by the
Insurer and to take such reasonable actions as requested by the Insurer as are
necessary to evidence such subrogation and to perfect the rights of the Insurer
to receive any moneys paid or payable under the Indenture or Sale and Servicing
Agreement.

 

Section 4.09. Insurer’s Rights Regarding Actions, Proceedings or Investigations.
Until the Obligations have been paid in full, all amounts owed to the Insurer
have been paid in full, this Insurance Agreement has terminated and the Note
Policy has been returned to the Insurer for cancellation, the following
provisions shall apply, it being expressly understood that none of the following
costs shall be borne by the Trustee:

 

(a) Notwithstanding anything contained herein or in the other Transaction
Documents to the contrary, the Insurer shall have the right to participate in,
to direct the enforcement or defense of, and, at the Insurer’s sole option, to
institute or assume the defense of, any action, proceeding or investigation that
could adversely affect the Issuer or the Collateral or the rights or obligations
of the Insurer hereunder or under the Note Policy or the Transaction Documents,
including (without limitation) any insolvency or bankruptcy proceeding in
respect of AmeriCredit, the Seller, the Issuer or any affiliate thereof.
Following notice to the Trustee, the Trust Collateral Agent and the Owner
Trustee the Insurer shall have the exclusive right to determine, in its sole
discretion, the actions necessary to preserve and protect the Collateral. All
costs and expenses of the Insurer in connection with such action, proceeding or
investigation, including (without limitation) any judgment or settlement entered
into affecting the Insurer or the Insurer’s interests, shall be included in
amounts reimbursable to the Insurer under Section 5.7 of the Sale and Servicing
Agreement.

 

(b) In connection with any action, proceeding or investigation that could
adversely affect the Collateral or the Issuer or the rights or obligations of
the Insurer hereunder or under the Note Policy or the Transaction Documents,
including (without limitation) any insolvency or bankruptcy proceeding in
respect of AmeriCredit, the Seller, the Issuer or any affiliate thereof, the
Trustee, the Trust Collateral Agent and the Issuer hereby agree to cooperate
with, and to take such action as reasonably directed by, the Insurer, including
(without limitation) entering into such agreements and settlements as the
Insurer shall direct, in its sole discretion without the consent of the
Noteholders. The Trustee’s and the Trust’s reasonable out-of-pocket costs and
expenses (including attorneys’ fees and expenses) with respect to any such
action shall be reimbursed pursuant to Section 5.7 of the Sale and Servicing
Agreement.

 

43



--------------------------------------------------------------------------------

(c) The Issuer, the Trust Collateral Agent and the Trustee hereby agree to
provide to the Insurer prompt written notice of any action, proceeding or
investigation that names the Issuer, the Owner Trustee, the Trust Collateral
Agent or the Trustee on behalf of the Secured Parties as a party or that
involves the Issuer or the Collateral or the rights or obligations of the
Insurer hereunder or under the Note Policy or the Transaction Documents,
including (without limitation) any insolvency or bankruptcy proceeding in
respect of AmeriCredit, the Seller, the Issuer or any affiliate thereof of which
it has actual knowledge.

 

(d) Notwithstanding anything contained herein or in any of the other Transaction
Documents to the contrary, none of the Issuer, the Trustee nor the Trust
Collateral Agent shall, without the Insurer’s prior written consent, with such
consent not to be unreasonably withheld, or unless directed by the Insurer,
undertake or join any litigation or agree to any settlement of any action,
proceeding or investigation affecting the Collateral or the Issuer or the rights
or obligations of the Insurer hereunder or under the Note Policy or the
Transaction Documents.

 

(e) The Trustee agrees that the Insurer shall have such rights as set forth in
this Section, which are in addition to any rights of the Insurer pursuant to the
other provisions of the Transaction Documents, that the rights set forth in this
Section may be exercised by the Insurer, in its sole discretion, without the
need for the consent or approval of the Issuer, the Trust Collateral Agent, or
the Trustee, notwithstanding any other provision contained herein or in any of
the other Transaction Documents, and that nothing contained in this Section
shall be deemed to be an obligation of the Insurer to exercise any of the rights
provided for herein.

 

ARTICLE V

 

DEFAULTS; REMEDIES

 

Section 5.01. Defaults. The occurrence of any of the following events shall
constitute an Insurance Agreement Event of Default hereunder:

 

(a) any representation or warranty made by AmeriCredit, the Servicer, the Trust
Collateral Agent, the Collateral Agent, the Trustee, the Backup Servicer, the
Seller, or the Custodian hereunder or under the Transaction Documents, or in any
certificate furnished hereunder or under the Transaction Documents, shall prove
to be untrue or incomplete in any material respect and such untrue
representation or warranty is not cured within any applicable grace period
contained in the applicable Transaction Document;

 

44



--------------------------------------------------------------------------------

(b) (i) AmeriCredit, the Servicer, the Trustee, the Trust Collateral Agent, the
Collateral Agent, the Backup Servicer, the Seller, the Issuer, the Custodian or
the Owner Trustee shall fail to pay when due any amount payable by AmeriCredit,
the Servicer, the Trustee, the Trust Collateral Agent, the Collateral Agent, the
Backup Servicer, the Seller, the Custodian or the Owner Trustee hereunder or
under any Transaction Document and such failure continues for the length of any
cure period contained in the related Transaction Document, (ii) AmeriCredit, the
Servicer, the Trustee, the Trust Collateral Agent, the Collateral Agent, the
Backup Servicer, the Seller the Issuer, the Custodian or the Owner Trustee shall
have asserted that any of the Transaction Documents to which it is a party is
not valid and binding on the parties thereto, or (iii) a legislative body has
enacted any law that declares or a court of competent jurisdiction shall find or
rule that any Transaction Document is not valid and binding on the Servicer, the
Trustee, the Trust Collateral Agent, the Collateral Agent, the Backup Servicer,
the Seller, the Issuer or the Custodian;

 

(c) the occurrence and continuance of a “Event of Default” under the Indenture
(as defined therein);

 

(d) any failure on the part of the Servicer, the Trustee, the Trust Collateral
Agent, the Collateral Agent, the Backup Servicer, the Seller, the Issuer or the
Custodian duly to observe or perform in any material respect any other of the
covenants or agreements on the part of the Servicer, the Trustee, the Trust
Collateral Agent, the Collateral Agent, the Backup Servicer, the Seller, the
Issuer or the Custodian contained in this Insurance Agreement or in any other
Transaction Document which continues unremedied for a period of 30 days with
respect to this Insurance Agreement, or, with respect to any other Transaction
Document, beyond any cure period provided for therein, after the date on which
written notice of such failure, requiring the same to be remedied, shall have
been given to the Servicer, the Backup Servicer, the Seller, the Issuer or the
Custodian as applicable, by the Insurer (with a copy to the Trustee) or by the
Trustee, the Trust Collateral Agent, or the Collateral Agent (with a copy to the
Insurer);

 

(e) decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law or the appointment of a
conservator or receiver or liquidator or other similar official in any
insolvency, readjustment of debt, marshalling of assets and liabilities or
similar proceedings, or for the winding-up or liquidation of its affairs, shall
have been entered against the Servicer, the Trustee, the Trust Collateral Agent,
the Collateral Agent, the Backup Servicer, the Seller, the Issuer or the
Custodian and such decree or order shall have remained in force undischarged or
unstayed for a period of 60 consecutive days;

 

(f) the Servicer, the Trustee, the Trust Collateral Agent, the Collateral Agent,
the Backup Servicer, the Seller, the Issuer or the Custodian shall consent to
the appointment of a conservator or receiver or liquidator or other similar
official in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings of or relating to the Servicer, the Trustee,
the Trust Collateral Agent, the Collateral Agent, the Backup Servicer, the
Seller, the Issuer or the Custodian or of or relating to all or substantially
all of the property of either;

 

45



--------------------------------------------------------------------------------

(g) the Servicer, the Trustee, the Trust Collateral Agent, the Collateral Agent,
the Backup Servicer, the Seller, the Issuer or the Custodian shall admit in
writing its inability to pay its debts generally as they become due, file a
petition to take advantage of or otherwise voluntarily commence a case or
proceeding under any applicable bankruptcy, insolvency, reorganization or other
similar statute, make an assignment for the benefit of its creditors or
voluntarily suspend payment of its obligations;

 

(h) the occurrence and continuance of an “Servicer Termination Event” under the
Sale and Servicing Agreement (as defined therein);

 

(i) the failure of the Seller, the Issuer or AmeriCredit to comply with, or
maintain the accuracy of, the Opinion Facts and Assumptions;

 

(j) the occurrence of a Level 2 Trigger Event (as defined in the Spread Account
Agreement);

 

(k) AmeriCredit is removed as servicer or is provided with a notice of servicer
non-renewal on any outstanding term asset backed securitization serviced by
AmeriCredit;

 

(l) the average of the ratios of AmeriCredit Corp.’s EBITDA to Interest Expense
for the two most recent financial quarters ended December 31, 2004 and any two
consecutive financial quarters hereafter shall be less than 1.2x;

 

(m) the Tangible Net Worth of AmeriCredit Corp. shall be less than the sum of
(a) $1,650,000,000 and (b) 75% of the cumulative positive net income (without
deduction for negative net income) of AmeriCredit Corp. for each fiscal quarter
having been completed since December 31, 2004, as reported in each annual report
on Form 10-K and periodic report on Form 10-Q filed by AmeriCredit Corp. with
the Commission less (c) the amount of any stock repurchase by AmeriCredit Corp.;

 

(n) The average of the Monthly Extension Rates calculated with respect to three
consecutive calendar month exceeds 4% and the Servicer fails to purchase
Receivables within 30 days in accordance with Section 4.2(c) of the Sale and
Servicing Agreement;

 

(o) the Insurer makes a payment under the Note Policy;

 

(p) AmeriCredit fails to maintain at least two committed and in good standing
warehouse facilities with aggregate commitments of at least $1.25 billion; or

 

(q) Upon the completion of any stock repurchase by AmeriCredit Corp.,
AmeriCredit Corp. shall have a Corporate Liquidity Pool of less than
$200,000,000.

 

46



--------------------------------------------------------------------------------

Section 5.02. Remedies; No Remedy Exclusive.

 

(a) Upon the occurrence of an Insurance Agreement Event of Default, the Insurer
may exercise any one or more of the rights and remedies set forth below:

 

(i) exercise any rights and remedies under the Transaction Documents in
accordance with the terms of the Transaction Documents or direct the Trustee or
the Trust Collateral Agent to exercise such remedies in accordance with the
terms of the Transaction Documents; or

 

(ii) take whatever action at law or in equity as may appear necessary or
desirable in its judgment to collect the amounts then due under the Transaction
Documents or to enforce performance and observance of any obligation, agreement
or covenant of the Servicer, the Trustee, the Trust Collateral Agent, the
Collateral Agent, the Backup Servicer, the Seller, the Issuer or the Custodian
under the Transaction Documents.

 

(b) Unless otherwise expressly provided, no remedy herein conferred upon or
reserved is intended to be exclusive of any other available remedy, but each
remedy shall be cumulative and shall be in addition to other remedies given
under the Transaction Documents or existing at law or in equity. No delay or
omission to exercise any right or power accruing under the Transaction Documents
upon the happening of any event set forth in Section 5.01 hereof shall impair
any such right or power or shall be construed to be a waiver thereof, but any
such right and power may be exercised from time to time and as often as may be
deemed expedient. In order to entitle the Insurer to exercise any remedy
reserved to the Insurer in this Article, it shall not be necessary to give any
notice other than such notice as may be required in this Article V.

 

(c) If any proceeding has been commenced to enforce any right or remedy under
this Insurance Agreement, and such proceeding has been discontinued or abandoned
for any reason, or has been determined adversely to the Insurer, then and in
every such case the parties hereto shall, subject to any determination in such
proceeding, be restored to their respective former positions hereunder, and,
thereafter, all rights and remedies of the Insurer shall continue as though no
such proceeding had been instituted.

 

Section 5.03. Waivers.

 

(a) No failure by the Insurer to exercise, and no delay by the Insurer in
exercising, any right hereunder shall operate as a waiver thereof. The exercise
by the Insurer of any right hereunder shall not preclude the exercise of any
other right, and the remedies provided herein to the Insurer are declared in
every case to be cumulative and not exclusive of any remedies provided by law or
equity.

 

(b) The Insurer shall have the right, to be exercised in its complete
discretion, to waive any Insurance Agreement Event of Default hereunder, by a
writing setting forth the terms, conditions and extent of such waiver signed by
the Insurer and delivered to the

 

47



--------------------------------------------------------------------------------

Servicer, the Trustee, the Trust Collateral Agent, the Collateral Agent, the
Backup Servicer, the Seller, the Issuer or the Custodian. Any such waiver may
only be effected in writing duly executed by the Insurer, and no other course of
conduct shall constitute a waiver of any provision hereof. Unless such writing
expressly provides to the contrary, any waiver so granted shall extend only to
the specific event or occurrence which gave rise to the Insurance Agreement
Event of Default so waived and not to any other similar event or occurrence
which occurs subsequent to the date of such waiver.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.01. Amendments, Etc. This Insurance Agreement may be amended, modified
or terminated only by written instrument or written instruments signed by the
parties hereto. The Servicer agrees to promptly provide a copy of any amendment
to this Insurance Agreement to the Collateral Agent, S&P and Moody’s. No act or
course of dealing shall be deemed to constitute an amendment, modification or
termination hereof.

 

Section 6.02. Notices. All demands, notices and other communications to be given
hereunder shall be in writing (except as otherwise specifically provided herein)
and shall be mailed by registered mail or personally delivered or telecopied to
the recipient as follows:

 

(a)

  

To the Insurer:

    

XL Capital Assurance Inc.

    

1221 Avenue of the Americas

    

New York, New York 10020-1001

    

Re: Policy Nos. CA 00550A

    

Attention: Surveillance

    

Telephone: (212) 478-3400

    

Facsimile: (212) 478-3597

    

E-mail: XLCA Surveillance@xlgroup.com

     (in each case in which notice or other communication to XL Capital refers
to an Insurance Agreement Event of Default, a claim on the Note Policy or with
respect to which failure on the part of the Insurer to respond shall be deemed
to constitute consent or acceptance, then a copy of such notice or other
communication should also be sent to the attention of each of the General
Counsel and Surveillance and shall be marked to indicate “URGENT MATERIAL
ENCLOSED.”)

(b)

  

To the Seller:

    

AFS SenSub Corp.

    

2265B Renaissance Drive

    

Suite 17

    

Las Vegas, NV 89119

 

48



--------------------------------------------------------------------------------

(c)

  

To the Servicer and the Custodian:

    

AmeriCredit Financial Services, Inc.

    

801 Cherry Street

    

Suite 3900

    

Fort Worth, Texas 76102

    

Attention: Treasury Department

    

Facsimile: (817) 302-7022

    

Confirmation: (817) 302-7942

(d)

  

To the Collateral Agent, Trust Collateral Agent, the Trustee and the Backup
Servicer:

    

Wells Fargo Bank, National Association

    

Sixth Street and Marquette Avenue

    

MAC N9311-161

    

Minneapolis, Minnesota 55479

    

Attention: Corporate Trust Office

    

Facsimile: (612) 667-3464

(e)

  

To the Issuer:

    

AmeriCredit Automobile Receivables Trust 2005-A-X

    

c/o Wilmington Trust Company

    

Rodney Square North

    

1100 North Market Street

    

Wilmington Delaware 19890-001

    

Attention: Corporate Trust Administration

    

With a copy to the Servicer at the address set forth above.

 

A party may specify an additional or different address or addresses by writing
mailed or delivered to the other parties as aforesaid. All such notices and
other communications shall be effective upon receipt.

 

Section 6.03. Severability. In the event that any provision of this Insurance
Agreement shall be held invalid or unenforceable by any court of competent
jurisdiction, the parties hereto agree that such holding shall not invalidate or
render unenforceable any other provision hereof. The parties hereto further
agree that the holding by any court of competent jurisdiction that any remedy
pursued by any party hereto is unavailable or unenforceable shall not affect in
any way the ability of such party to pursue any other remedy available to it.

 

49



--------------------------------------------------------------------------------

Section 6.04. Governing Law. THIS INSURANCE AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CHOICE OF LAW PROVISIONS.

 

Section 6.05. Consent to Jurisdiction.

 

(a) The parties hereto hereby irrevocably submit to the jurisdiction of the
United States District Court for the Southern District of New York and any court
in the State of New York located in the City and County of New York, and any
appellate court from any thereof, in any action, suit or proceeding brought
against it and to or in connection with any of the Transaction Documents or the
transactions contemplated thereunder or for recognition or enforcement of any
judgment, and the parties hereto hereby irrevocably and unconditionally agree
that all claims in respect of any such action or proceeding may be heard or
determined in such New York state court or, to the extent permitted by law, in
such federal court. The parties hereto agree that a final judgment in any such
action, suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. To
the extent permitted by applicable law, the parties hereto hereby waive and
agree not to assert by way of motion, as a defense or otherwise in any such
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of such courts, that the suit, action or proceeding is brought in
an inconvenient forum, that the venue of the suit, action or proceeding is
improper or that the related documents or the subject matter thereof may not be
litigated in or by such courts.

 

(b) To the extent permitted by applicable law, the parties hereto shall not seek
and hereby waive the right to any review of the judgment of any such court by
any court of any other nation or jurisdiction which may be called upon to grant
an enforcement of such judgment.

 

(c) Except as provided in Section 4.06 herein, nothing contained in this
Insurance Agreement shall limit or affect the Insurer’s right to serve process
in any other manner permitted by law or to start legal proceedings relating to
any of the Transaction Documents against any party hereto or its or their
property in the courts of any jurisdiction.

 

Section 6.06. Consent of the Insurer. In the event that the consent of the
Insurer is required under any of the Transaction Documents, the determination
whether to grant or withhold such consent shall be made by the Insurer in its
sole discretion without any implied duty towards any other Person.

 

Section 6.07. Counterparts. This Insurance Agreement may be executed in
counterparts by the parties hereto, and all such counterparts shall constitute
one and the same instrument.

 

50



--------------------------------------------------------------------------------

Section 6.08. Headings. The headings of Articles and Sections and the Table of
Contents contained in this Insurance Agreement are provided for convenience
only. They form no part of this Insurance Agreement and shall not affect its
construction or interpretation. Unless otherwise indicated, all references to
Articles and Sections in this Insurance Agreement refer to the corresponding
Articles and Sections of this Insurance Agreement.

 

Section 6.09. Trial by Jury Waived. Each party hereto hereby waives, to the
fullest extent permitted by law, any right to a trial by jury in respect of any
litigation arising directly or indirectly out of, under or in connection with
any of the Transaction Documents or any of the transactions contemplated
thereunder. Each party hereto (a) certifies that no representative, agent or
attorney of any party hereto has represented, expressly or otherwise, that it
would not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it has been induced to enter into the Transaction
Documents to which it is a party by, among other things, this waiver.

 

Section 6.10. Limited Liability. No recourse under any Transaction Document
shall be had against, and no personal liability shall attach to, any officer,
employee, director, affiliate, trustee or shareholder of any party hereto, as
such, by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise in respect of any of the
Transaction Documents, the Obligations or the Note Policy, it being expressly
agreed and understood that each Transaction Document is solely a corporate
obligation of each party hereto, and that any and all personal liability, either
at common law or in equity, or by statute or constitution, of every such
officer, employee, director, affiliate or shareholder for breaches by any party
hereto of any obligations under any Transaction Document is hereby expressly
waived as a condition of and in consideration for the execution and delivery of
this Insurance Agreement.

 

Section 6.11. Entire Agreement. The Transaction Documents and the Note Policy
set forth the entire agreement between the parties with respect to the subject
matter thereof, and this Insurance Agreement supersedes and replaces any
agreement or understanding that may have existed between the parties prior to
the date hereof in respect of such subject matter.

 

Section 6.12. No Partnership. Nothing in this Insurance Agreement or any other
agreement entered into in connection with the Transaction shall be deemed to
constitute the Insurer a partner, co-venturer or joint owner of property with
any other entity.

 

[Remainder of page intentionally blank; signature page follows]

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Insurance Agreement,
all as of the day and year first above mentioned.

 

XL CAPITAL ASSURANCE INC.

By:

 

/s/ Linda Kobrin

--------------------------------------------------------------------------------

Title:

 

Managing Director

AMERICREDIT FINANCIAL SERVICES, INC.,

Individually, as Custodian and as Servicer

By:

 

/s/ Susan B. Sheffield

--------------------------------------------------------------------------------

Title:

 

Senior Vice President, Structured Finance

AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2005-A-X, as Issuer

By:

  Wilmington Trust Company, not in its individual capacity but solely as Owner
Trustee

By:

 

/s/ Heather L. Williamson

--------------------------------------------------------------------------------

Title:

 

Financial Services Officer

AFS SENSUB CORP., as Seller

By:

 

/s/ Sheli Fitzgerald

--------------------------------------------------------------------------------

Title:

 

Assistant Vice President, Structured Finance

 

 

AmeriCredit Automobile Receivables Trust 2005-A-X

Insurance Agreement Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee, as Trust Collateral Agent,
as Collateral Agent and as Backup Servicer

By:

 

/s/ Marianna C. Stershic

--------------------------------------------------------------------------------

Title:

 

Vice President

 

 

AmeriCredit Automobile Receivables Trust 2005-A-X

Insurance Agreement Signature Page